Exhibit 10.1
SECOND AMENDED & RESTATED EMPLOYMENT AGREEMENT




This Second Amended & Restated Employment Agreement (this “Agreement”) is
entered into as of December 12, 2011, (the “Effective Date”), by and between The
Shaw Group Inc., a Louisiana corporation (collectively with its affiliates and
subsidiaries hereinafter referred to as “Company”), and J.M. Bernhard, Jr.
(“Employee”).  The Company and Employee may hereinafter be referred to,
individually, as a “Party” and, collectively, as the “Parties”.
 
WHEREAS, the Company and Employee are parties to that certain Amended & Restated
Employment Agreement dated as of December 31, 2008 (as further amended on July
7, 2010) (the “First Amended and Restated Agreement”); and
 
WHEREAS, the Company and Employee desire to amend certain provisions of the
First Amended and Restated Agreement and to restate the agreement in its
entirety.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:
 
1.           Employment.  The Company continues to employ Employee, and Employee
hereby agrees to continued employment by the Company, on the terms and
conditions set forth in this Agreement.
 
Page 1 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
2.           Term of Employment.  Subject to the provisions for earlier
termination provided in Section 7 of this Agreement, the term of this Agreement
(the “Term”) shall be three (3) years, commencing on the Effective Date, and
shall be automatically renewed on each day following the Effective Date so that
on any given day the unexpired portion of the Term shall be three (3) years.
 
3.           Employee’s Duties.
 
(a)           During the Term, Employee shall serve as the Chairman of the Board
of Directors, President & Chief Executive Officer of the Company, with such
duties and responsibilities as may from time to time be assigned to him by the
Board of Directors of the Company (the “Board”), provided that such duties are
consistent with the customary duties of such position.
 
(b)           Employee agrees to devote a substantial amount of his attention
and time during normal business hours to the business and affairs of the Company
and to use reasonable best efforts to perform faithfully and efficiently his
duties and responsibilities.  Employee shall not be prohibited from making
financial investments in any other company or business or from serving on the
board of directors of any other company, so long as such does not interfere with
Employee’s fiduciary duties to the Company.  Employee shall at all times observe
and comply with all lawful directions and instructions of the Board.
 
(c)           Employee’s place of business shall be at the Company’s principal
executive offices in Baton Rouge, Louisiana.
 
4.           Compensation.
 
(a)           Base Compensation.  For services rendered by Employee under this
Agreement, the Company shall pay to Employee a base salary (such base salary, as
in effect from time to time, the “Base Compensation”) as set by the Board,
payable in accordance with the Company’s customary pay periods and subject to
required withholdings.  Employee’s Base Compensation shall be reviewed by the
Board on an annual basis as of the close of each fiscal year of the Company and
may be increased as the Board may deem appropriate.  In the event the Board
deems it appropriate to increase Employee’s Base Compensation, that increased
amount shall thereafter be the Base Compensation for the purposes of this
Agreement.  Employee’s Base Compensation, as increased from time to time, may
not thereafter be decreased unless agreed to by Employee in writing.
 
(b)           Bonus.  Nothing contained herein shall prevent the Board from
paying additional compensation to Employee in the form of bonuses or otherwise
during the Term.  Employee shall be entitled to participate in and receive bonus
awards under any bonus program established by the Company for its management or
key personnel.  In the absence of or in addition to such a program, Employee
shall be entitled to receive such bonus, if any, as may be determined from time
to time by the Board in its discretionary and sole judgment based on merit and
the Company’s performance.
 
Page 2 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(c)           Long Term Incentives. Nothing contained herein shall prevent the
Board from paying additional compensation to Employee in the form of options,
restricted shares or units or other similar awards (“Long Term Incentives”)
under any Company plan during the Term.  Employee shall be entitled to
participate in and receive Long Term Incentives under any program established by
the Company for its management or key personnel.
 
5.           Additional Benefits.  In addition to the compensation provided for
in Section 4 herein, Employee shall be entitled to the following:
 
(a)           Expenses.  The Company shall, in accordance with any rules and
policies that it may establish from time to time for executive officers,
reimburse Employee for business expenses reasonably incurred in the performance
of his duties.  The Company shall also reimburse Employee for membership and
initiation fees for clubs the Board deems reasonable in order for Employee to
carry out the duties set forth herein and, at the Board’s discretion, provide
Employee a mid-size jet aircraft (which shall mean a jet aircraft comparable to
or better than the jet aircraft currently being used by Employee as of the
Effective Date) for his personal use and benefit.  Requests for reimbursement
for all business expenses must be accompanied by appropriate documentation.
 
(b)           Automobile Allowance. The Company shall provide Employee, for his
business and private use, with an automobile suitable to Employee’s
position.  In addition, the Company shall either directly pay or reimburse
Employee for all costs of operating and maintaining such automobile, including
insurance thereon in accordance with Company policies.
 
(c)           Vacation.  Employee shall be entitled to a reasonable period of
vacation per year at his discretion, but not less than 5 weeks, without any loss
of compensation or benefits.  Employee shall be entitled to carry forward any
unused vacation time.
 
(d)           General Benefits.  Employee and Employee’s spouse and dependents
shall be entitled to participate in the various employee benefit plans or
programs provided to employees (and their families) of the Company in general,
including, but not limited to, health, dental, disability, accident and life
insurance plans and 401(k) plans, subject to the eligibility requirements with
respect to each of such benefit plans or programs, and such other benefits or
perquisites as may be approved by the Board during the Term.  Nothing in this
Section 5(d) shall be deemed to prohibit the Company from making any changes in
any of the plans, programs or benefits described in this Section 5(d), provided
the change similarly affects all executive officers (and their families) of the
Company that are similarly situated.
 
6.           Confidentiality; Nonsolicitation and Noncompete.
 
(a)           Employee hereby acknowledges that the Company possesses certain
Confidential Information (defined below) that is peculiar to the businesses in
which the Company is or may be engaged.  Employee hereby affirms that such
Confidential Information is the exclusive property of the Company and that the
Company has proprietary interests in such Confidential Information.  For the
purposes of this Agreement, the term “Confidential Information” shall mean any
and all information of any nature and in any form about the Company that at the
time or times concerned is not generally known to any individual or entity
(“Person”) (other than the Company) that is engaged in a business similar to
that conducted or contemplated by the Company (other than by the act or acts of
an employee not authorized by the Company to disclose such information), which
may include, without limitation, the Company’s existing and contemplated
products and services; the Company’s purchasing, accounting, marketing and
merchandising methods or practices; the Company’s development data, theories of
application and/or methodologies; the Company’s customer/client contact and/or
supplier information files; the Company’s existing and contemplated policies
and/or business strategies; any and all samples and/or materials submitted to
Employee by the Company; and any and all directly and indirectly related
records, documents, specifications, data and other information with respect
thereto.  Employee further acknowledges by signing this Agreement that the
Company has expended much time, cost and difficulty in developing and
maintaining the Company’s customers.  For avoidance of doubt, the Parties
acknowledge that the term “Confidential Information” shall not include any and
all information published by the Company in its press releases or securities
filings.
 
Page 3 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(b)           Employee shall (i) use the Confidential Information solely for the
purpose of performing Employee’s duties on behalf of the Company and for no
other purpose whatsoever, (ii) not, directly or indirectly, at any time during
or after Employee’s employment by the Company, disclose Confidential Information
to any other Person (except to the Company’s officers in connection with
Employee’s duties on behalf of the Company or unless otherwise required by court
order, subpoena or other government or legal process) or use or otherwise
exploit Confidential Information to the detriment of the Company, and (iii) not
lecture on or publish articles with respect to Confidential Information without
prior written approval of the Chief Operating Officer of the Company.  In the
event of a breach or threatened breach of the provisions of this Section 6(b),
the Company shall be entitled, in addition to any other remedies available to
the Company, to an injunction restraining Employee from disclosing such
Confidential Information.
 
(c)           Upon termination of employment of Employee for whatever reason,
Employee or Employee’s personal representative shall surrender to the Company
any and all documents, manuals, correspondence, reports, records and similar
items then or thereafter coming into the possession of Employee that contain any
Confidential Information; provided, however, that (i) the Company will provide
Employee reasonable access to such Confidential Information to the extent
required or reasonably requested by Employee in connection with the defense of
any cause of action, dispute, proceeding or investigation made or initiated
against Employee by any Person related to the employment of Employee by the
Company or the performance by Employee of his duties in the course of such
employment and (ii) Employee may retain a copy of any agreement between Employee
and the Company.
 
 
(d)           Employee agrees that, as part of the consideration for this
Agreement and as an integral part hereof, Employee has executed and delivered,
and the Parties agree to be bound by, the Nonsolicitation and Noncompete
Agreement attached hereto as Exhibit A, as well as any subsequent addenda
thereto agreed to in writing by Employee.
 
7.           Termination.
 
(a)           This Agreement may be terminated prior to the expiration of its
Term only under the terms and conditions set forth below:
 
(i)           Resignation (other than for Good Reason).  Employee may resign his
position at any time, including by reason of retirement, by providing written
notice of resignation to the Company.  In the event of such resignation, except
in the case of resignation for Good Reason (as defined below), this Agreement
shall terminate on the Date of Termination (defined in Section 7(c) below), and
Employee shall not be entitled to further compensation pursuant to Section 4 and
5 of this Agreement other than the payment of any Base Compensation and any
amounts and benefits under Section 5, including but not limited to unused
vacation and unreimbursed business and automobile expenses (such amounts and
benefits being collectively referred to herein as “General Benefits”) in each
case accrued and unpaid as of the Date of Termination.
 
 
Page 4 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(ii)           Death.  If Employee’s employment is terminated due to his death,
the Company shall pay to Employee’s surviving spouse or estate (in accordance
with applicable law), subject to required withholdings, not later than 30 days
after Employee’s death, (A) any Base Compensation and General Benefits accrued
and unpaid as of the date of Employee’s death, (B) a lump sum amount, in cash,
equal to one year of Employee’s Base Compensation, (C) to the extent that, but
for his death, Employee would have otherwise been entitled to a bonus under any
bonus plan then maintained by the Company, or to the extent that other officers
or Company executives are awarded bonuses or otherwise in the discretion of the
Board, a lump sum amount, in cash, equal to a pro rata bonus for the year of his
death, and (D) a lump sum amount, in cash, equal to the cost for Employee’s
spouse and dependents to obtain, for the period commencing on the Date of
Termination and ending on the date that is 30 months following the Date of
Termination, health and dental insurance benefits covering Employee’s spouse and
dependents that are substantially similar to those that Employee’s spouse and
dependents were receiving immediately prior to the Date of
Termination.  Notwithstanding any provision to the contrary in the plan(s)
governing such Long Term Incentives, Employee shall also be considered as
immediately and totally vested in any and all Long Term Incentives
previously granted to Employee by Company prior to the Date of Termination that
have not previously vested in full.  After all payments, benefits and vesting of
Long Term Incentives specified under this Section 7(a)(ii) have been paid or
performed, this Agreement shall terminate, and the Company shall have no
obligations to Employee or his legal representatives with respect to Section 4
and 5 of this Agreement.
 
(iii)           Discharge.
(A)           The Company may terminate Employee’s employment for any reason at
any time upon written notice thereof delivered to Employee in accordance with
Section 7(b).
 
(B)           In the event that Employee’s employment is terminated during the
Term by the Company for any reason other than his Misconduct or Disability (both
as defined below), the following shall occur:
 
(I)           the Company shall pay to Employee, subject to required
withholdings, not later than 15 days after the Date of Termination:
 
(x)           any Base Compensation and General Benefits accrued and unpaid as
of the Date of Termination;
 
 
Page 5 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(y)           a lump sum amount, in cash, equal to the product of (1) the sum of
(a) Employee’s Base Compensation as in effect immediately prior to the Date of
Termination, plus (b) Employee’s highest bonus paid by the Company with respect
to the three fiscal years immediately preceding the fiscal year that includes
the Date of Termination, multiplied by (2) 3.0; and
 
 (z)           a lump sum amount, in cash, equal to the cost for Employee to
obtain, for the three year period commencing on the Date of Termination,
disability, accident, dental and health insurance benefits covering Employee
(and, as applicable, Employee’s spouse and dependents) and other benefits
provided to Employee that, in each case, are substantially similar to those that
Employee (and/or Employee’s spouse and dependents) were receiving immediately
prior to the Date of Termination; and
 
(II) notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, Employee shall be considered as immediately and totally
vested in any and all Long Term Incentives previously granted to Employee by the
Company prior to the Date of Termination.
 
(C)           Notwithstanding anything to the contrary in this Agreement, in the
event Employee is terminated because of Misconduct, the Company shall have no
obligations pursuant to Section 4 and 5 of this Agreement after the Date of
Termination other than the payment of any Base Compensation and General Benefits
accrued and unpaid through the Date of Termination.  As used herein,
“Misconduct” means:
 
(I)           the continued failure by Employee to substantially perform his
duties with the Company (other than any such failure resulting from Employee’s
incapacity due to a Disability or any such actual or anticipated failure after
the issuance of a Notice of Termination by Employee for Good Reason), after a
written demand for substantial performance is delivered to Employee by the
Board, which demand specifically identifies the manner in which the Board
believes that Employee has not substantially performed his duties and allows
such 30 days for Employee to effect any potential cure,
 
(II)           the engaging by Employee in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise (other than such
conduct resulting from Employee’s incapacity due to physical or mental illness
and other than any such actual or anticipated conduct after the issuance of a
Notice of Termination by Employee for Good Reason), or
 
 
Page 6 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(III)           Employee’s conviction for the commission of a felony.
 
A finding of Misconduct shall only be made by unanimous approval, excluding
Employee, of a resolution by the Board after a meeting called for such purpose
upon thirty (30) days’ notice to Employee, and at which Employee is entitled to
appear with counsel and be heard.
 
(D)           Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for 180 consecutive calendar
days as a result of Employee’s incapacity due to a Disability, Employee’s
employment may be terminated by the Company. For the purposes of this Agreement,
a “Disability” shall exist if:
 
(I)           Employee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be reasonably expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or
 
(II)           Employee is, by reason of any medically determinable physical or
mental impairment that can be reasonably expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
 
If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to Section 4 and 5 of this
Agreement, except that:
 
(x)           the Company shall (1) for the 12-month period beginning with the
Date of Termination, pay to Employee monthly the amount by which Employee’s
monthly Base Compensation as in effect immediately prior to the Date of
Termination exceeds the monthly benefit received by Employee pursuant to any
disability insurance maintained by the Company and covering Employee; (2) not
later than 15 days after the Date of Termination, pay to Employee (a) any Base
Compensation and General Benefits accrued and unpaid as of the Date of
Termination, and (b) a lump sum amount, in cash, equal to the cost for Employee
to obtain, for the period commencing on the Date of Termination and ending on
the date that is 30 months following the Date of Termination, health and dental
insurance benefits covering Employee and Employee’s spouse and dependents that
are substantially similar to those that Employee (and Employee’s spouse and
dependents) were receiving immediately prior to the Date of Termination; and (3)
to the extent that, but for his Disability, Employee would have otherwise been
entitled to a bonus under any bonus plan then maintained by the Company, or to
the extent that other officers or Company executives are awarded bonuses, the
Company shall, not later than the earlier of (a) the date on which the Company
awards such bonuses and (b) February 28th of the calendar year following the
year in which the Date of Termination occurs, pay to Employee a pro rata bonus
for the year in which the Company terminates Employee’s employment pursuant to
this Section 7(a)(iii)(D);
 
(y)           notwithstanding any provision to the contrary in the plan(s)
governing such Long Term Incentives, Employee shall become immediately and
totally vested in any and all Long Term Incentives granted to Employee by
Company prior to the Date of Termination that have not previously vested in
full; and
 
(z)           the Company shall assign to Employee, at no cost and with no
apportionment of any prepaid premiums, all assignable insurance policies
benefiting Employee.
 
 
Page 7 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(iv)           Resignation for Good Reason.  Employee shall be entitled to
terminate his employment for Good Reason (as defined herein).  If Employee
terminates his employment for Good Reason, he shall be entitled to the
compensation and benefits provided in Section 7(a)(iii)(B) and the other
provisions of this Agreement.  For the purposes of this Agreement, the term
“Good Reason” shall mean the occurrence of any of the following circumstances
without Employee’s express written consent:
 
(A)           any material diminution of Employee’s duties or responsibilities
(other than in connection with the termination of Employee for Misconduct or
Disability in accordance with the terms of this Agreement);
 
(B)           any material diminution of Employee’s Base Compensation;
 
(C)           the relocation of the Company’s principal executive offices
outside Baton Rouge, Louisiana or requiring Employee to be based other than at
such principal executive offices; or
 
(D)            any other material breach by the Company of its obligations under
this Agreement;
 
provided, however, Employee shall provide written notice (a “Good Reason
Notice”) to the Company of the circumstances constituting Good Reason no more
than 90 days after the occurrence of such circumstances, and the Company shall
have 30 days after receipt of the Good Reason Notice to resolve and remedy such
circumstances.  If the Company resolves and remedies such circumstances, then
Employee’s employment shall not be subject to the Good Reason provisions of this
Agreement as to such occurrence.
 
(v)           Resignation for Corporate Change.  Employee shall be entitled to
terminate Employee’s employment for a Corporate Change (as defined herein), but
only if Employee gives notice of Employee’s intent to terminate employment
within 90 days following the effective date of such Corporate Change (provided
that, notwithstanding the foregoing, the Notice of Termination may not be given
later than February 13th of the year following the year in which the Corporate
Change occurs).  If Employee terminates employment for a Corporate Change,
Employee shall be entitled to the compensation and benefits provided in Section
7(a)(iii)(B) and the other provisions of this Agreement.  For the purposes of
this Agreement, the term “Corporate Change” means a “change in ownership,” a
“change in effective control,” or a “change in the ownership of substantial
assets” of the Company.
 
(A)           A “change in ownership” of the Company occurs on the date that any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company.  However, if any one person, or more than one
person acting as a group, is considered to own more than 50% percent of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in ownership of the Company (or to cause a change in the
effective control of the Company (within the meaning of Section 7(v)(B)).
 
(B)           Notwithstanding that the Company has not undergone a change in
ownership under Section 7(v)(A), a “change in effective control” of the Company
occurs on the date that a majority of members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election.  For purposes of this Section 7(v)(B), the term “Company” refers
solely to the relevant corporation identified in the opening paragraph of this
Agreement, for which no other corporation is a majority shareholder.
 
 
Page 8 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(C)           A “change in the ownership of substantial assets” of the Company
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 75%
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, “gross
fair market value” means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.
 
(b)           Notice of Termination.  Any purported termination of Employee’s
employment by the Company under Section 7(a)(iii), or by Employee under Sections
7(a)(i), (iv) or (v), shall be communicated by written Notice of Termination to
the other Party hereto in accordance with Section 11.  For the purposes of this
Agreement, a “Notice of Termination” shall mean a notice that (i) in the case of
a termination by the Company, shall set forth in reasonable detail the reason
for such termination of Employee’s employment and the Date of Termination, or
(ii) in the case of a resignation by Employee, shall specify in reasonable
detail the basis for such resignation and the Date of Termination.  A Notice of
Termination given by Employee pursuant to Section 7(a)(iv) shall take precedence
and be effective even if given after the receipt by Employee of notice that the
Board has set a meeting to consider terminating Employee for Misconduct.  A
Notice of Termination given by Employee pursuant to Section 7(a)(iv) shall be
considered effective only after 30 days have elapsed since Employee delivered
the applicable Good Reason Notice and the Company has failed to resolve and
remedy the circumstances constituting Good Reason during such 30-day
period.  Any purported termination for which a Notice of Termination is required
that does not materially comply with this Section 7(b) shall not be effective.
 
(c)           Date of Termination, Etc.  Except as otherwise provided in Section
13, the “Date of Termination” shall mean the date specified in the Notice of
Termination, provided that the Date of Termination shall be at least 15 calendar
days, but not more than 45 calendar days, following the date the Notice of
Termination is given.  In the event Employee is terminated for Misconduct, the
Company may refuse to allow Employee access to the Company’s offices (other than
to allow Employee to collect his personal belongings under the Company’s
supervision) prior to the Date of Termination.  Employee shall not be expected
to provide further services after the Date of Termination.  Notwithstanding
anything herein to the contrary, in the case of a termination of this Agreement
pursuant to Section 7(a)(ii), the Date of Termination shall be the date of
death.
 
(d)           Mitigation.  Employee shall not be required to mitigate the amount
of any payment or other benefits provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Agreement be reduced by any compensation earned by Employee as a result of
employment by another employer, except that any severance amounts payable to
Employee pursuant to the Company’s severance plan or policy for employees in
general shall reduce the amount otherwise payable pursuant to Section
7(a)(iii)(B).
 
(e)           Certain Tax Matters.
 
(i)           Notwithstanding any other provision of this Agreement to the
contrary, if any portion of the payments or benefits provided to or for the
benefit of Employee under this Agreement or which Employee otherwise receives or
is entitled to receive from the Company or any successor would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any interest, penalties or additions to tax with
respect to such excise tax (such excise tax, together with any interest,
penalties or additions to tax with respect to such excise tax, is herein
collectively referred to as the "Excise Tax"), all such payments and benefits
being collectively referred to herein as the "Total Payments", then, except as
otherwise provided in Section 7(e)(ii), the Total Payments shall be reduced (but
not below zero) or eliminated (as further provided for in Section 7(e)(iii)) to
the extent the Independent Tax Advisor (as hereinafter defined) shall reasonably
determine is necessary so that no portion of the Total Payments shall be subject
to the Excise Tax.
 
(ii)           Notwithstanding the provisions of Section 7(e)(i), if the
Independent Tax Advisor reasonably determines that Employee would receive, in
the aggregate, a greater amount of the Total Payments on an after-tax basis
(after including and taking into account all applicable federal, state, and
local income, employment and other applicable taxes and the Excise Tax) if the
Total Payments were not reduced or eliminated pursuant to Section 7(e)(i), then
no such reduction or elimination shall be made notwithstanding that all or any
portion of the Total Payments may be subject to the Excise Tax.
 
 
Page 9 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(iii)           For purposes of determining which of Section 7(e)(i) and Section
7(e)(ii) shall be given effect, the determination of which of the Total Payments
shall be reduced or eliminated to avoid the Excise Tax shall be made by the
Independent Tax Advisor, provided that the Independent Tax Advisor shall reduce
or eliminate, as the case may be, the Total Payments in the following order (and
within the category described in each of the following Sections 7(e)(iii)(A)
through 7(e)(iii)(E), in reverse order beginning with the Total Payments which
are to be paid farthest in time except as otherwise provided in Section
7(e)(iii)(D)):
 
(A)           by first reducing or eliminating the portion of the Total Payments
otherwise due and which are not payable in cash (other than that portion of the
Total Payments subject to Sections 7(e)(iii)(D) and 7(e)(iii)(E));
 
(B)           then by reducing or eliminating the portion of the Total Payments
otherwise due and which are payable in cash (other than that portion of the
Total Payments subject to Sections 7(e)(iii)(C) and 7(e)(iii)(D));
 
(C)           then by reducing or eliminating the portion of the Total Payments
otherwise due to or for the benefit of Employee pursuant to the terms of this
Agreement and which are payable in cash;
 
(D)           then by reducing or eliminating the portion of the Total Payments
otherwise due that represent equity-based compensation, such reduction or
elimination to be made in reverse chronological order with the most recent
equity-based compensation awards reduced first; and
 
(E)           then by reducing or eliminating the portion of the Total Payments
otherwise due to or for the benefit of Employee pursuant to the terms of this
Agreement and which are not payable in cash.
 
(iv)           The Independent Tax Advisor shall provide its determinations,
together with detailed supporting calculations and documentation, to the Company
and Employee for their review no later than ten (10) days after the Date of
Termination.  The determinations of the Independent Tax Advisor under this
Section 7(e) shall, after due consideration of the Company’s and Employee’s
comments with respect to such determinations and the interpretation and
application of this Section 7(e), be final and binding on all parties hereto
absent manifest error.  The Company and Employee shall furnish to the
Independent Tax Advisor such information and documents as the Independent Tax
Advisor may reasonably request in order to make the determinations required
under this Section 7(e).
 
(v)           For purposes of this Section 7(e), “Independent Tax Advisor” shall
mean a lawyer with a nationally recognized law firm, a certified public
accountant with a nationally recognized accounting firm, or a compensation
consultant with a nationally recognized actuarial and benefits consulting firm,
in each case with expertise in the area of executive compensation tax law, who
shall be selected by the Company and shall be acceptable to Employee (Employee’s
acceptance not to be unreasonably withheld), and all of whose fees and
disbursements shall be paid by the Company.
 
 
Page 10 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
8.           Other Consideration.
 
(a)           In consideration for the undertakings in this Agreement, Employee
shall also receive:
 
(i)           Supplemental Executive Retirement Benefit Plan (“SERP”). Upon
Employee’s termination of employment for whatever reason, including without
limitation under Sections 7(a)(i), 7(a)(ii), 7(a)(iii)(B), 7(a)(iii)(C),
7(a)(iii)(D), 7(a)(iv), or 7(a)(v), Employee shall receive, as a supplemental
executive retirement plan benefit, the sum of fifteen million dollars
($15,000,000.00) plus interest accrued thereon from the dates of deposit on
September 21, 2001 ($5,000,000.00), April 10, 2002 ($5,000,000.00) and April 10,
2003 ($5,000,000.00), which amounts have been set aside in a grantor trust
suitable to Employee which trust was created to maintain funds to provide this
restated benefit and which meets the requirements of Rev. Proc. 92-64, 1992-2
C.B. 422.  The grantor trust shall invest the funds in an interest bearing
account for the purposes of securing payment hereunder, it being understood that
such amounts held in the trust shall remain subject to claims of the general
creditors of the Company.  Subject to Section 16, such amount shall be paid not
later than fifteen (15) days after Employee’s Date of Termination.
(ii)           Use of Aircraft.  Upon Employee’s termination of employment under
Sections 7(a)(i), 7(a)(iii)(B), 7(a)(iii)(D), 7(a)(iv), or 7(a)(v), for ten
years, commencing on the first day following the six month anniversary of the
Date of Termination, the Company shall provide Employee for his private use in
his sole discretion, the use of a mid-size jet aircraft (which shall mean a jet
aircraft comparable to but not less than the jet aircraft most commonly used by
Employee in the year prior to the Date of Termination) for 150 hours annually.
 
9.           Non-exclusivity of Rights.  Nothing in this Agreement
shall prevent or limit Employee’s continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Company and
for which Employee may qualify, nor shall anything herein limit or otherwise
adversely affect such rights as Employee may have under any Long Term Incentives
granted by the Company.  Amounts which are vested benefits or which Employee is
otherwise entitled to receive under any such plan or program or any contract or
agreement with the Company at or subsequent to the Date of Termination shall be
payable or otherwise provided in accordance with such plan, program, contract or
agreement except as explicitly modified by this Agreement.
 
10.           Assignability.  The obligations of Employee hereunder are personal
and may not be assigned or delegated by him or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.
 
11.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered to Federal Express or similar
courier, addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company, and (b) to Employee, at Employee’s residence address on the records of
the Company, or to such other address as either Party may have furnished to the
other in writing in accordance herewith except that notice of change of address
shall be effective only upon receipt.
 
12.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


 
Page 11 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
13.           Successors; Binding Agreement.
 
(a)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree in writing to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall constitute Good Reason
under Section 7(a)(iv); provided, that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used herein, the term “Company” shall include
any successor to its business and/or assets as aforesaid that executes and
delivers the Agreement provided for in this Section 13 or that otherwise becomes
bound by all terms and provisions of this Agreement by operation of law.
 
(b)           This Agreement and all rights of Employee hereunder shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Employee should die while any amounts would be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Employee’s devisee, legatee, or other designee or, if there be no
such designee, to Employee’s estate.
 
14.           Indemnification: Liability Insurance.
 
(a)           The Company shall indemnify and hold Employee (or his legal
representative) harmless to the full extent permitted by applicable law for all
legal expenses and all liabilities, losses, judgments, fines, expenses, and
amounts paid in settlement in connection with any proceeding involving him
(including any action by or in the right of the Company) by reason of his being
or having been a director, officer, employee, consultant, or agent of the
Company or any of its subsidiaries, affiliates, or any other enterprise if he is
serving or has served at the request of the Company.  In addition, the Company
shall cause any such subsidiary, affiliate, or enterprise also to so indemnify
and hold Employee harmless to the full extent permitted by applicable law.  The
foregoing shall not be deemed to limit any rights of Employee pursuant to
applicable indemnification provisions of the Company’s Articles of Incorporation
or By-Laws or otherwise, and the Company agrees to amend such Articles of
Incorporation and Bylaws to provide Employee indemnification consistent
herewith.  The Company also agrees to amend its Articles of Incorporation to
provide immunity to Employee to the full extent allowed by law.  In addition,
the Company shall acquire and maintain with reputable insurance companies or
associations acceptable to Employee, directors’ and officers’ liability
insurance for the benefit of the directors and officers of the Company,
including Employee, providing terms and coverage amounts of at least
$75,000,000.  Such insurance shall remain in place, to the extent that the
Company is able to purchase the same, as long as necessary under applicable
statutes of limitations to cover all events occurring during the term of this
Agreement regardless of when the claim is made.
 
(b)           In the event of any action, proceeding, or claim against Employee
arising out of his serving or having served in a capacity specified above, the
Company shall provide Employee with counsel, who may be counsel for the Company
as well, as long as no conflict of interest exists between the Company and
Employee and no ethical or professional responsibility rules prevent the same
counsel from representing both Employee and the Company.  In the event of any
such conflict of interest or other bar to Employee being represented by counsel
for the Company, Employee may retain his own separate counsel (such choice of
counsel may be made in his sole and absolute discretion), and the Company shall
be obligated to advance to Employee (or pay directly to his counsel) reasonable
counsel fees and other costs associated with Employee’s defense of such action,
proceeding, or claim; provided, however, that in such event, Employee shall
first agree in writing, without posting bond or collateral, to repay all sums
paid or advanced to him pursuant to this provision in the event the final
disposition of such action, proceeding, or claim is one for which Employee would
not be entitled to indemnification.
 
 
Page 12 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
15.           Miscellaneous.
 
(a)           Amendment and Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Employee and such officer of the Company as
may be specifically authorized by the Board. No waiver by either Party hereto at
any time of any breach by the other Party hereto of, or in compliance with, any
condition or provision of this Agreement to be performed by such other Party­
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
(b)           Entire Agreement.  The Company and Employee have heretofore
entered into the First Amended and Restated Agreement.  The First Amended and
Restated Agreement shall continue in full force and effect until the Effective
Date, after which it will be superseded by this Agreement; provided that nothing
in this Agreement shall be deemed to discharge or otherwise prejudice Employee’s
right to receive, or the Company’s obligation to pay or provide, any of the
benefits accrued under the First Amended and Restatement Agreement as of the
Effective Date.  Subject to the foregoing, this Agreement is an integration of
the Parties’ agreement; no agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either Party, except those that are set forth expressly in this Agreement.
 
(c)           Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
LOUISIANA, except for Section 6, in which case the law of the jurisdiction in
which the non-compete is sought to be enforced by the Company shall govern in
the event such applicable law is more favorable to the Company.
 
16.           Code Section 409A. Payments pursuant to this Agreement are
intended to comply with or be exempt from Section 409A of the Code (“Section
409A”) and accompanying regulations and other binding guidance promulgated
thereunder, and the provisions of this Agreement will be administered,
interpreted and construed accordingly.  This Agreement shall be interpreted to
avoid any additional tax or premium interest applicable under Section 409A.  If
any payment or benefit cannot be provided or made at the time specified herein
without incurring any additional tax or premium interest applicable under
Section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter permitted under Section 409A when any such additional
tax or premium interest applicable will not be imposed.   Accordingly, to the
extent a payment hereunder is, or shall become, subject to the application of
Section 409A, the following shall apply:
 
(a)           If, as of the date of Employee’s termination of employment, the
Employee constitutes a “specified employee” as determined under Treasury
Regulation Section 1.409A-1(i), then any payments or reimbursements the Employee
would otherwise be entitled to during the first six (6) months following the
Employee’s separation from service within the meaning of
Section 409A(a)(2)(A)(i) shall be accumulated and paid in a lump sum on the
earlier of (1) the first business day following the date that is six (6) months
after the date of Employee’s termination of employment, (2) the Employee’s date
of death or (3) such earlier date upon which such payment or benefit may be paid
or provided under Section 409A without being subject to the additional tax or
premium interest applicable under Section 409A.  In the case of any payments due
under Section 7(a)(v) that must be delayed as provided under this Section, such
payments shall be deposited upon consummation of the Corporate Change in the
grantor trust established under Section 8(a)(i) and invested in a similar manner
as other amounts held in such trust and paid in a lump sum (plus interest
accrued thereon) at the earliest date as determined in the immediately preceding
sentence, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.   If Employee dies during such six (6) month period
and prior to the payment of the portion that is required to be delayed under
Section 409A, such amount shall be paid to the personal representative of
Employee’s estate within thirty (30) days after Employee’s death.
 
(b)           With respect to any group health plan, for the period of time
following the period of time during which Employee would be entitled (or would,
but for this Agreement, be entitled) to continuation coverage under a group
health plan of the Company under Section 4980B of the Code if Employee elected
such coverage and paid the applicable premiums (generally, after 18 months),
Employee (or Employee’s spouse or dependents, if applicable) shall pay the full
cost of the benefits as determined under the then current practices of the
Company on a monthly basis, provided, that the Company shall reimburse
Employee  (or Employee’s spouse or dependents, if applicable) for such
costs.  With respect to coverage other than group health plan coverage (e.g.,
life insurance coverage), for all period such coverage is to be provided,
Employee (or Employee’s spouse or dependents, if applicable) shall pay the full
cost of such coverage and the Company shall reimburse to Employee (or Employee’s
spouse or dependents, if applicable) the amount of the cost of the
coverage.  Any reimbursements by the Company required under this paragraph shall
be made on a regular, periodic basis within thirty (30) days after such
reimbursable amounts are incurred; provided that, before such reimbursement,
Employee (or Employee’s spouse or dependents, if applicable) has submitted or
the Company possesses the applicable and appropriate evidence of such
expense(s).  Any reimbursements provided during one taxable year of Employee
shall not affect the expenses eligible for reimbursement in any other taxable
year of Employee (with the exception of applicable lifetime maximums applicable
to medical expenses or medical benefits described in Section 105(b) of the
Code).
 
 
Page 13 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(c)           Any reimbursements or in-kind benefits provided under this
Agreement shall be made or provided at the times specified in this Agreement;
provided, however, that (i) any reimbursement for expenses shall be made only
for expenses incurred during the period of time specified in this Agreement,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made within 30 days of
the end of the month in which appropriate request for such reimbursement is made
by Employee but no later than the last day of the calendar year following the
year in which the expense is incurred, and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
 
(d)           To the extent compensation under the Agreement that is subject to
Section 409A becomes subject to Federal Insurance Contributions Act (FICA) tax
imposed under Section 3101, 3121(a), or 3121(v)(2) of the Code, a payment shall
be paid to Employee to pay such taxes.  In addition, a payment shall be made to
Employee to pay the income tax at source on wages imposed under Section 3401 of
the Code or the corresponding withholding provisions of applicable state, local,
or foreign tax laws as a result of the payment of the FICA amount, and to pay
the additional income tax at source on wages attributable to the pyramiding
Section 3401 wages and taxes.  The total payment under this provision shall be
equal to but not greater than the aggregate of the FICA and the income tax
withholding related to such FICA.
 
(e)           A payment shall be made to Employee at any time the Agreement
fails to meet the requirements of Section 409A.  Such payment shall be equal to
but not greater than the amount required to be included in income as a result of
the failure to comply with the requirements of Section 409A.
 
(f)           If a payment or provision of any benefit hereunder is subject to
additional taxation or premium interest under Section 409A, the Parties agree to
cooperate to the fullest extent in pursuit of any available corrective relief,
as provided under the terms of Internal Revenue Service Notices 2008-113,
2010-6, or 2010-80, or any corresponding subsequent guidance, from the
Section 409A additional income tax and premium interest tax
 
17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
18.           Arbitration.  Either Party may elect that any dispute or
controversy arising under or in connection with this Agreement be settled by
arbitration in Baton Rouge, Louisiana in accordance with the rules of the
American Arbitration Association then in effect. If the Parties cannot mutually
agree on an arbitrator, then the arbitration shall be conducted by a three
arbitrator panel, with each Party selecting one arbitrator and the two
arbitrators so selected selecting a third arbitrator.  The findings of the
arbitrator(s) shall be final and binding, and judgment may be entered thereon in
any court having jurisdiction. The findings of the arbitrator(s) shall not be
subject to appeal to any court, except as otherwise provided by applicable
law.  The arbitrator(s) may, in his or her (or their) own discretion, award
legal fees and costs to the prevailing party.
 
19.           Expenses.  In order that the purpose of this Agreement not be
frustrated, it is the intent of the Company that the Employee not be required to
incur the expenses associated with enforcement of the Employee’s rights under
this Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Employee hereunder, nor be bound to negotiate any settlement of the
Employee’s rights hereunder under threat of incurring such
expenses.  Accordingly, if following the Effective Date it should appear to the
Employee that the Company has failed to comply with any of its obligations under
this Agreement or, if at any time, in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any litigation or other legal action designed to deny, diminish or to
recover from the Employee the benefits intended to be provided to the Employee
hereunder, and that the Employee has complied with all of the Employee’s
obligations under this Agreement, the Company irrevocably authorizes the
Employee from time to time to retain counsel of the Employee’s choice at the
expense of the Company to represent the Employee in connection with the
initiation or defense of any contest, demand, litigation or other legal action
(including any arbitration under Section 18), whether by or against the Company
or any director, officer, stockholder or other person affiliated with the
Company, in any jurisdiction.  Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel (other than a
counsel acting on behalf of the Company in connection with this Agreement), the
Company irrevocably consents to the Employee’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Employee agree that a confidential relationship shall exist between the Employee
and such counsel.  The Company agrees to pay as incurred, to the full extent
permitted by law, all costs and expenses which the Employee may reasonably incur
as a result of any contest, demand, litigation or other legal action (including
any arbitration under Section 18) (regardless of the outcome thereof) by the
Company, the Employee or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including, without limitation, as a result of any contest by the
Employee about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate.
Included within such costs and expenses shall be the reasonable fees and
expenses of counsel selected from time to time by the Employee as hereinabove
provided, which fees and expenses shall be paid or reimbursed to the Employee by
the Company on a regular, periodic basis upon presentation by the Employee of a
statement or statements prepared by such counsel in accordance with its
customary practices.  For the avoidance of doubt, the benefits provided to
Employee in Section 19 are in addition to the indemnification and other benefits
provided to Employee in Section 14.
 
 
Page 14 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on December 12,
2011, effective for all purposes as of the Effective Date.
THE SHAW GROUP INC.




By: /s/ Scott
Trezise                                                                
Scott Trezise
Sr. Vice President, Human Resources




By: /s/ John Donofrio                                                      
John Donofrio
Executive Vice President and
General Counsel




EMPLOYEE:


/s/ J. M. Bernhard,
Jr.                                                                
J.M. Bernhard, Jr.
 
Page 15 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
EXHIBIT A


 
NONSOLICITATION AND NONCOMPETE AGREEMENT
 
This Nonsolicitation and Noncompete Agreement (“Agreement”) is made and entered
into as of December __, 2011 (the “Effective Date”), between The Shaw Group Inc.
(together with its affiliated companies (as contained in its most recent SEC
filings), the “Company”) and J.M. Bernhard, Jr. (“Executive”).  The Company and
Executive shall hereinafter be referred to collectively as the
“Parties”.  Defined terms used in this Agreement but not defined in this
Agreement shall have the respective meanings given such terms in the Employment
Agreement (as hereinafter defined)
 
RECITALS
 
1.           The Company and Employee are parties to that certain Second Amended
and Restated Employment Agreement dated effective of even date herewith (the
“Employment Agreement”), pursuant to which the Company and Employee have agreed
to employment of Executive with the Company, during which employment Executive
shall perform those duties set forth in the Employment Agreement;


2.           As part of Executive’s duties and responsibilities, Executive will
have access to confidential information of the Company and, by virtue of his
employment with the Company, will have direct contact with and will establish
personal relationships with various customers of the Company; and


3.           The Company and Executive recognize the Company’s need to protect
the Company’s confidential and proprietary interest in the Company’s  business,
business relationships, and the work product produced by Executive on behalf of
the Company in the course of Executive’s employment; and


4.           As consideration, in part, for the Employment Agreement, Executive
and the Company enter into this Agreement.


NOW, THEREFORE, Executive and the Company agree as follows:
 
AGREEMENT
 
Section 1.                      Company Property.  All personal property and
equipment furnished to or prepared by Executive in the course of or incident to
Executive’s employment belong to the Company and shall be promptly returned to
the Company upon termination of Executive’s employment or at such other time as
the Company may request.  Personal property includes, without limitation, all
books, manuals, records, reports, notes, contracts, lists, and other documents,
electronic files, and all other proprietary information relating to the business
of the Company and/or its affiliates.  Following termination of employment,
Executive will not retain any written or other tangible material containing any
proprietary information of the Company.
 
Section 2.                      Non-Solicitation.  At all times during
Executive’s employment and for two (2) years after the termination of
Executive’s employment, Executive will not, directly or indirectly, either on
Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, independent contractor, partner, joint venturer, owner,
financier, shareholder, or otherwise on behalf of any other person, firm, or
corporation, offer employment to, solicit, or attempt to solicit away from the
Company or its affiliates any of their officers or employees or offer employment
to any person who, during the six (6) months immediately preceding the date of
such solicitation or offer, is or was an officer or employee of the Company or
any of its affiliates.
 
Section 3.                      Covenant Not to Compete.  As a condition of
employment and in consideration of the terms of the Employment Agreement
pursuant to which this is being executed, Executive acknowledges and agrees to
the following:
 
 
Page 16 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
(a)
Executive acknowledges that he is intimately involved in the management of the
Company, its expansion, and its acquisition or creation of affiliated
companies.  Executive acknowledges and agrees that the business of the Company
is providing engineering, construction, procurement, maintenance, environmental
and infrastructure services,1 and pipe fabrication services, as more fully set
forth on the Company’s Form 10-K dated October 30, 2008 (the “Form 10-K”).

 
 
(b)
Based on Executive’s high level in management of the Company and based on the
knowledge, information, and experience that the Executive has gained and will
gain through his management position in the Company and Executive’s ability to
build a competing company engaging in some or all of the services provided by
the Company, Executive acknowledges that the scope of this Agreement should be
broad, both geographically and in the scope of conduct prohibited.

 
 
(c)
Executive acknowledges that the Company now conducts business and provides
services throughout the United States to federal agencies, federally-owned
facilities or federally-controlled political subdivisions, state and local
governments and political subdivisions, and domestic and non-domestic commercial
customers.  Executive acknowledges that as of the date of this Agreement, the
Company delivers services through a network of over 180 locations, including
approximately 22 international locations and approximately 22 fabrication and
manufacturing facilities.  Executive acknowledges and agrees that at the time of
signing this agreement, the Company conducts business in the geographic
territory (the “Restricted Area”) set forth in Exhibit 1.  Executive agrees that
the Company may periodically revise the Restricted Area to reflect any changes
in the geographic territory in which the Company is conducting
business.  Executive agrees that, as consideration for the Employment Agreement,
Executive agrees to sign addenda to this agreement which update the Restricted
Area to reflect geographic territories in which the Company conducts its
business.  Executive agrees that the Company may periodically revise the
description of the business of the Company to reflect changes in the Company’s
business.  Executive also agrees that, as consideration for the Employment
Agreement, Executive agrees to sign addenda to this Agreement which update the
description of the business of the Company to coincide with the description of
the business of the Company as set forth in the Company’s current Form 10-K.

 
 
(d)
Executive agrees that at all times during Executive’s employment with the
Company and for the duration of the Post-Termination Non-Compete Term (defined
in Section 3(e) below), Executive shall not, directly or indirectly, whether
personally or through agents, associates, or co-workers, whether individually or
in connection with any corporation, partnership, or other business entity, and
whether as an employee, owner, partner, financier, joint venturer, shareholder,
officer, manager, agent, independent contractor, consultant, or otherwise,
establish, carry on, or engage in a business similar to that of the Company or
any of its affiliates, in the Restricted Area, as defined in Exhibit 1,
attached.  This prohibition includes, without limitation, that Executive will
not perform the following in the Restricted Area:

 

--------------------------------------------------------------------------------

1   Environmental and infrastructure services include the delivery of
environmental restoration, regulatory compliance, facilities management,
emergency response, and design and construction services, environmental
consulting, engineering and construction services to private-sector and state
and local government customers. These environmental services include complete
life cycle management, construction management, operation and maintenance (O&M)
services, and environmental services including emergency response and high
hazard and toxic waste cleanups and on-site remedial activities site selection,
permitting, design, build, operation, decontamination, demolition, remediation
and redevelopment, identification of contaminants in soil, air and water and the
subsequent design and execution of remedial solutions, project and facilities
management and other related services for non-environmental construction,
watershed restoration, emergency response services and outsourcing of
privatization markets. These infrastructure services include program management,
operations and maintenance solutions to support and enhance domestic and global
land, water and air transportation systems, and commercial port and marine
facilities.  
 
 
Page 17 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
(i)
Solicit or provide, directly or indirectly, engineering, construction,
procurement, maintenance, Environmental, and pipe fabrication services, or any
of these, to any persons or entities who are or were customers of the Company or
any of its affiliates at any time prior to Executive’s separation from
employment;

 
 
(ii)
Establish, own, become employed with, consult on business matters with, or
participate in any way in a business engaged in engineering, construction,
procurement maintenance, Environmental, and pipe fabrication services, or any of
these, except to the extent that the Company or any of its affiliates do not
provide the same type of services as such business provides; and

 
 
(iii)
Provide consulting services for, invest in, become employed by, or otherwise
become associated from a business perspective with competitors of the Company or
any of its affiliates, including but not limited to Jacobs Engineering Group
Inc.; Fluor Corporation; URS Corporation; Halliburton; Turner Industries Group,
L.L.C.; Bechtel Group, Inc.; KBR, Inc.; Chicago Bridge & Iron Company N.V.; CH2M
Hill; Black & Veatch Corporation; Foster Wheeler Ltd.; and Washington Group
International, Inc., or any of their respective subsidiaries, parent companies,
affiliates, or successors.

 
This prohibition does not prohibit Executive from engaging in a business solely
within an area or areas not contained in the Restricted Area, so long as that
business does not provide in the Restricted Area the same or similar services or
conduct the same or similar business as the Company or its affiliates.
 
(e)           For purposes of Section 3(d), the Post-Termination Non-Compete
Term is as follows:
 
 
(i)
In the event of resignation for other than Good Reason (Section 7(a)(i) of the
Employment Agreement) or termination by the Company for Misconduct (Section
7(a)(iii)(C) of the Employment Agreement), the non-compete term shall be
two-years from the date of the Executive’s separation from employment with the
Company.

 
 
(ii)
In the event of resignation due to Corporate Change (Section 7(a)(v) of the
Employment Agreement) or for Good Reason (Section 7(a)(iv) of the Employment
Agreement), or if Employee is terminated for other than Misconduct Or Disability
(Section 7(a)(iii)(B) of the Employment Agreement), or due to Disability
(Section 7(a)(iii)(D) of the Employment Agreement), the non-compete term shall
be equal to the period of severance pay provided pursuant to the Employment
Agreement, the period of any other applicable severance program of the Company,
provided the payments pursuant to such program are made at a rate not less than
the Executive’s Base Compensation as of the Date of Termination; or the pendency
of any post-termination consulting agreement between the Executive and the
Company, but in no event longer than two (2) years after Executive’s separation
from employment with the Company.

 
 
(f)
Executive acknowledges that the business of the Company is extremely competitive
in nature, that the remedy at law for any breach of this covenant will be
inadequate, and that in the event of a breach the Company shall be entitled to
injunctive relief and specific performance, as well as any and all other
remedies at law or in equity to which the Company is entitled.  Executive
acknowledges that the provisions contained in this Section 3 are reasonable and
valid in all respects and are a reasonable and necessary protection of the
legitimate interests of the Company and that any violation of these provisions
would cause substantial injury to the Company.

 
 
Page 18 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Section 4.                   Miscellaneous Provisions.
 
 
(a)
Employment Rights.   This Agreement shall not be deemed to confer upon Executive
any right to continue in the employ of the Company for any period or any right
to continue employment at Executive’s present or any other rate of compensation.

 
 
(b)
Amendment.  This Agreement may only be amended or modified in a writing executed
by both the Company and Executive.  No oral waivers or extensions shall be
binding on the parties.

 
 
(c)
Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument signed by the Party charged with
such waiver or estoppel.  No such written waiver shall be deemed a continuing
waiver unless specifically stated therein, and each such waiver shall operate
only as to the specific term or condition waived and shall not constitute a
waiver of such term or condition for the future or as to any other act other
than that specifically waived.

 
 
(d)
Injunctive Relief and Arbitration.  Executive and the Company each acknowledge
that the provisions of Sections 2 and 3 are reasonable and necessary, that the
damages that would be suffered as a result of a breach or threatened breach by
Executive of Sections 2 and 3 may not be calculable, and that the award of a
money judgment to the Company for such a breach or threatened breach thereof by
Executive would be an inadequate remedy. Executive expressly consents and agrees
that the Company may, in addition to any other available remedies that the
Company may be entitled in law or in equity, enforce the provisions of Sections
2 and/or 3 by injunctive or other equitable relief, including a temporary and/or
permanent injunction (without proving a breach thereof), to prevent unfair
competition, the use and/or unauthorized disclosure of trade secrets or
confidential information, and/or the unauthorized solicitation of the Company’s
officers, employees, and customers.  The Company shall not be obligated to post
bond or other security in seeking such relief.

 
 
(e)
Arbitration.  Executive and the Company agree that any dispute regarding the
covenants herein and/or the validity of this Agreement and its addenda, if any,
shall be resolved through arbitration as provided in Section 18 of the
Employment Agreement.

 
 
(f)
Governing Law.  This Agreement, and the rights and obligations of the parties
hereto, shall be governed by and construed in accordance with the laws of the
State of Louisiana.

 
 
(g)
Assignment.   This Agreement may not be assigned by Executive, but may be
assigned by the Company to any successor to its business and will inure to the
benefit and be binding upon any such successor.  This Agreement shall be binding
upon the Parties, together with their respective executors, administrators,
personal representatives, and heirs, and, in the case of the Company, permitted
successors and assigns.

 
 
(h)
Severability.  Each provision of this Agreement is intended to be severable.  If
any term or provision of this Agreement is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.

 
 
(i)
Reformation.
  It is the intention of the Parties that if any court or arbitrator(s) shall
determine that any provision of this Agreement, including the scope, duration,
or geographical limit of any provision, is unenforceable, the provision in
question and this Agreement shall not be invalidated but shall be deemed
reformed or amended only to the extent necessary to render the provision and
Agreement valid and enforceable.

 
 
(j)
Headings.  The headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 
 
Page 19 of 20

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
(k)
Consent.  Executive acknowledges that Executive has reviewed the provisions of
this Agreement carefully and has been given an opportunity to ask questions of
the Company.  Executive acknowledges that Executive has had ample opportunity to
consult with an attorney of his choice prior to signing this Agreement and that
Executive knowingly consents to the terms herein.

 
 
(l)
Integration.  Together with the Employment Agreement, this Agreement is an
integration of the Parties’ agreement; no agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either Party, except those which are set forth expressly in this
Agreement.

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of this ___ day
of December, 2011.
 


COMPANY:                                                                                                EXECUTIVE:


The Shaw Group Inc.
                                           ______________________________
J.M. Bernhard, Jr.
___________________________________
Scott Trezise
Sr. Vice President, Human Resources
 
Page 20 of 20
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 EXHIBIT 1
 
RESTRICTED AREA
 
ALASKA
                           
Aleutians East
 
Kenai Peninsula
 
Sitka
Aleutians West
 
Ketchikan Gateway
 
Skagway-Hoonah-Angoon
Anchorage
 
Kodiak Island
 
Southeast Fairbanks
Bethel
 
Lake and Peninsula
 
Valdez-Cordova
Bristol Bay
 
Matanuska-Susitna
 
Wade Hampton
Denali
 
Nome
 
Wrangell-Petersburg
Dillingham
 
North Slope
 
Yakutat
Fairbanks North Star
 
Northwest Arctic
 
Yukon-Koyukuk
Haines
 
Prince of Wales-Outer Ketchikan
   
Juneau
                           
ALABAMA
                           
Autauga
 
Butler
 
Clarke
Baldwin
 
Calhoun
 
Clay
Barbour
 
Chambers
 
Cleburne
Bibb
 
Cherokee
 
Coffee
Blount
 
Chilton
 
Colbert
Bullock
 
Choctaw
 
Conecuh
         

 
 
Page 21 of 71

--------------------------------------------------------------------------------

 

         
Coosa
 
Jackson
 
Perry
Covington
 
Jefferson
 
Pickens
Crenshaw
 
Lamar
 
Pike
Cullman
 
Lauderdale
 
Randolph
Dale
 
Lawrence
 
Russell
Dallas
 
Lee
 
St. Clair
De Kalb
 
Limestone
 
Shelby
Elmore
 
Lowndes
 
Sumter
Escambia
 
Macon
 
Talladega
Etowah
 
Madison
 
Tallapoosa
Fayette
 
Marengo
 
Tuscaloosa
Franklin
 
Marion
 
Walker
Geneva
 
Marshall
 
Washington
Greene
 
Mobile
 
Wilcox
Hale
 
Monroe
 
Winston
Henry
 
Montgomery
   
Houston
 
Morgan
                       
ARIZONA
       
 
                 
Apache
 
Greenlee
 
Pima
Cochise
 
La Paz
 
Pinal
Coconino
 
Maricopa
 
Santa Cruz
Gila
 
Mohave
 
Yavapai
Graham
 
Navajo
 
Yuma
         

 
 
Page 22 of 71

--------------------------------------------------------------------------------

 

         
ARKANSAS
                           
Arkansas
 
Drew
 
Lonoke
Ashley
 
Faulkner
 
Madison
Baxter
 
Franklin
 
Marion
Benton
 
Fulton
 
Miller
Boone
 
Garland
 
Mississippi
Bradley
 
Grant
 
Monroe
Calhoun
 
Greene
 
Montgomery
Carroll
 
Hempstead
 
Nevada
Chicot
 
Hot Spring
 
Newton
Clark
 
Howard
 
Ouachita
Clay
 
Independence
 
Perry
Cleburne
 
Izard
 
Phillips
Cleveland
 
Jackson
 
Pike
Columbia
 
Jefferson
 
Poinsett
Conway
 
Johnson
 
Polk
Craighead
 
Lafayette
 
Pope
Crawford
 
Lawrence
 
Prairie
Crittenden
 
Lee
 
Pulaski
Cross
 
Lincoln
 
Randolph
Dallas
 
Little River
 
St. Francis
Desha
 
Logan
 
Saline

 
 
Page 23 of 71

--------------------------------------------------------------------------------

 

                   
Scott
 
Sharp
 
Washington
Searcy
 
Stone
 
White
Sebastian
 
Union
 
Woodruff
Sevier
 
Van Buren
 
Yell
                   
CALIFORNIA
                           
Alameda
 
Lassen
 
San Benito
Alpine
 
Los Angeles
 
San Bernardino
Amador
 
Madera
 
San Diego
Butte
 
Marin
 
San Francisco
Calaveras
 
Mariposa
 
San Joaquin
Colusa
 
Mendocino
 
San Luis Obispo
Contra Costa
 
Merced
 
San Mateo
Del Norte
 
Modoc
 
Santa Barbara
El Dorado
 
Mono
 
Santa Clara
Fresno
 
Monterey
 
Santa Cruz
Glenn
 
Napa
 
Shasta
Humboldt
 
Nevada
 
Sierra
Imperial
 
Orange
 
Siskiyou
Inyo
 
Placer
 
Solano
Kern
 
Plumas
 
Sonoma
Kings
 
Riverside
 
Stanislaus
Lake
 
Sacramento
 
Sutter
         

 
 
Page 24 of 71

--------------------------------------------------------------------------------

 

         
Tehama
 
Tuolumne
 
Yuba
Trinity
 
Ventura
   
Tulare
 
Yolo
                       
COLORADO
                           
Adams
 
Eagle
 
Logan
Alamosa
 
Elbert
 
Mesa
Arapahoe
 
El Paso
 
Mineral
Archuleta
 
Fremont
 
Moffat
Baca
 
Garfield
 
Montezuma
Bent
 
Gilpin
 
Montrose
Boulder
 
Grand
 
Morgan
Broomfield
 
Gunnison
 
Otero
Chaffee
 
Hinsdale
 
Ouray
Cheyenne
 
Huerfano
 
Park
Clear Creek
 
Jackson
 
Phillips
Conejos
 
Jefferson
 
Pitkin
Costilla
 
Kiowa
 
Prowers
Crowley
 
Kit Carson
 
Pueblo
Custer
 
Lake
 
Rio Blanco
Delta
 
La Plata
 
Rio Grande
Denver
 
Larimer
 
Routt
Dolores
 
Las Animas
 
Saguache
Douglas
 
Lincoln
 
San Juan
         

 
 
Page 25 of 71

--------------------------------------------------------------------------------

 

         
San Miguel
 
Teller
 
Yuma
Sedgwick
 
Washington
   
Summit
 
Weld
                       
CONNECTICUT
                           
Fairfield
 
Middlesex
 
Tolland
Hartford
 
New Haven
 
Windham
Litchfield
 
New London
                       
DISTRICT OF COLUMBIA
                 
District of Columbia
                           
DELAWARE
                           
Kent
           
New Castle
 
Sussex
         
FLORIDA
                           
Alachua
 
Baker
 
Bay

 
 
Page 26 of 71

--------------------------------------------------------------------------------

 

                   
Bradford
 
Hernando
 
Orange
Brevard
 
Highlands
 
Osceola
Broward
 
Hillsborough
 
Palm Beach
Calhoun
 
Holmes
 
Pasco
Charlotte
 
Indian River
 
Pinellas
Citrus
 
Jackson
 
Polk
Clay
 
Jefferson
 
Putnam
Collier
 
Lafayette
 
St. Johns
Columbia
 
Lake
 
St. Lucie
De Soto
 
Lee
 
Santa Rosa
Dixie
 
Leon
 
Sarasota
Duval
 
Levy
 
Seminole
Escambia
 
Liberty
 
Sumter
Flagler
 
Madison
 
Suwannee
Franklin
 
Manatee
 
Taylor
Gadsden
 
Marion
 
Union
Gilchrist
 
Martin
 
Volusia
Glades
 
Miami-Dade
 
Wakulla
Gulf
 
Monroe
 
Walton
Hamilton
 
Nassau
 
Washington
Hardee
 
Okaloosa
   
Hendry
 
Okeechobee
                       
GEORGIA
                 

 
 
Page 27 of 71

--------------------------------------------------------------------------------

 

         
Appling
 
Chatham
 
Early
Atkinson
 
Chattahoochee
 
Echols
Bacon
 
Chattooga
 
Effingham
Baker
 
Cherokee
 
Elbert
Baldwin
 
Clarke
 
Emanuel
Banks
 
Clay
 
Evans
Barrow
 
Clayton
 
Fannin
Bartow
 
Clinch
 
Fayette
Ben Hill
 
Cobb
 
Floyd
Berrien
 
Coffee
 
Forsyth
Bibb
 
Colquitt
 
Franklin
Bleckley
 
Columbia
 
Fulton
Brantley
 
Cook
 
Gilmer
Brooks
 
Coweta
 
Glascock
Bryan
 
Crawford
 
Glynn
Bulloch
 
Crisp
 
Gordon
Burke
 
Dade
 
Grady
Butts
 
Dawson
 
Greene
Calhoun
 
Decatur
 
Gwinnett
Camden
 
De Kalb
 
Habersham
Candler
 
Dodge
 
Hall
Carroll
 
Dooly
 
Hancock
Catoosa
 
Dougherty
 
Haralson
Charlton
 
Douglas
 
Harris
         

 
 
Page 28 of 71

--------------------------------------------------------------------------------

 

         
Hart
 
Marion
 
Schley
Heard
 
Meriwether
 
Screven
Henry
 
Miller
 
Seminole
Houston
 
Mitchell
 
Spalding
Irwin
 
Monroe
 
Stephens
Jackson
 
Montgomery
 
Stewart
Jasper
 
Morgan
 
Sumter
Jeff Davis
 
Murray
 
Talbot
Jefferson
 
Muscogee
 
Taliaferro
Jenkins
 
Newton
 
Tattnall
Johnson
 
Oconee
 
Taylor
Jones
 
Oglethorpe
 
Telfair
Lamar
 
Paulding
 
Terrell
Lanier
 
Peach
 
Thomas
Laurens
 
Pickens
 
Tift
Lee
 
Pierce
 
Toombs
Liberty
 
Pike
 
Towns
Lincoln
 
Polk
 
Treutlen
Long
 
Pulaski
 
Troup
Lowndes
 
Putnam
 
Turner
Lumpkin
 
Quitman
 
Twiggs
McDuffie
 
Rabun
 
Union
McIntosh
 
Randolph
 
 Upson
Macon
 
Richmond
 
Walker
Madison
 
Rockdale
 
Walton
         

 
 
Page 29 of 71

--------------------------------------------------------------------------------

 

         
Ware
 
Webster
 
Wilcox
Warren
 
Wheeler
 
Wilkes
Washington
 
White
 
Wilkinson
Wayne
 
Whitfield
 
Worth
                   
HAWAII
                           
Hawaii
 
Kalawao
 
Maui
Honolulu
 
Kauai
                       
IOWA
                           
Adair
 
Butler
 
Clinton
Adams
 
Calhoun
 
Crawford
Allamakee
 
Carroll
 
Dallas
Appanoose
 
Cass
 
Davis
Audubon
 
Cedar
 
Decatur
Benton
 
Cerro Gordo
 
Delaware
Black Hawk
 
Cherokee
 
Des Moines
Boone
 
Chickasaw
 
Dickinson
Bremer
 
Clarke
 
Dubuque
Buchanan
 
Clay
 
Emmet
Buena Vista
 
Clayton
 
Fayette
         

 
 
Page 30 of 71

--------------------------------------------------------------------------------

 

         
Floyd
 
Lee
 
Pottawattamie
Franklin
 
Linn
 
Poweshiek
Fremont
 
Louisa
 
Ringgold
Greene
 
Lucas
 
Sac
Grundy
 
Lyon
 
Scott
Guthrie
 
Madison
 
Shelby
Hamilton
 
Mahaska
 
Sioux
Hancock
 
Marion
 
Story
Hardin
 
Marshall
 
Tama
Harrison
 
Mills
 
Taylor
Henry
 
Mitchell
 
Union
Howard
 
Monona
 
Van Buren
Humboldt
 
Monroe
 
Wapello
Ida
 
Montgomery
 
Warren
Iowa
 
Muscatine
 
Washington
Jackson
 
O'Brien
 
Wayne
Jasper
 
Osceola
 
Webster
Jefferson
 
Page
 
Winnebago
Johnson
 
Palo Alto
 
Winneshiek
Jones
 
Plymouth
 
Woodbury
Keokuk
 
Pocahontas
 
Worth
Kossuth
 
Polk
 
Wright
                   
IDAHO
       

 
 
Page 31 of 71

--------------------------------------------------------------------------------

 

                   
Ada
 
Cassia
 
Lewis
Adams
 
Clark
 
Lincoln
Bannock
 
Clearwater
 
Madison
Bear Lake
 
Custer
 
Minidoka
Benewah
 
Elmore
 
Nez Perce
Bingham
 
Franklin
 
Oneida
Blaine
 
Fremont
 
Owyhee
Boise
 
Gem
 
Payette
Bonner
 
Gooding
 
Power
Bonneville
 
Idaho
 
Shoshone
Boundary
 
Jefferson
 
Teton
Butte
 
Jerome
 
Twin Falls
Camas
 
Kootenai
 
Valley
Canyon
 
Latah
 
Washington
Caribou
 
Lemhi
                       
ILLINOIS
                           
Adams
 
Bureau
 
Christian
Alexander
 
Calhoun
 
Clark
Bond
 
Carroll
 
Clay
Boone
 
Cass
 
Clinton
Brown
 
Champaign
 
Coles
         

 
 
Page 32 of 71

--------------------------------------------------------------------------------

 

         
Cook
 
Jefferson
 
Mercer
Crawford
 
Jersey
 
Monroe
Cumberland
 
Jo Daviess
 
Montgomery
DeKalb
 
Johnson
 
Morgan
De Witt
 
Kane
 
Moultrie
Douglas
 
Kankakee
 
Ogle
DuPage
 
Kendall
 
Peoria
Edgar
 
Knox
 
Perry
Edwards
 
Lake
 
Piatt
Effingham
 
La Salle
 
Pike
Fayette
 
Lawrence
 
Pope
Ford
 
Lee
 
Pulaski
Franklin
 
Livingston
 
Putnam
Fulton
 
Logan
 
Randolph
Gallatin
 
McDonough
 
Richland
Greene
 
McHenry
 
Rock Island
Grundy
 
McLean
 
St. Clair
Hamilton
 
Macon
 
Saline
Hancock
 
Macoupin
 
Sangamon
Hardin
 
Madison
 
Schuyler
Henderson
 
Marion
 
Scott
Henry
 
Marshall
 
Shelby
Iroquois
 
Mason
 
Stark
Jackson
 
Massac
 
Stephenson
Jasper
 
Menard
 
Tazewell

 
 
Page 33 of 71

--------------------------------------------------------------------------------

 

                   
Union
 
Washington
 
Will
Vermilion
 
Wayne
 
Williamson
Wabash
 
White
 
Winnebago
Warren
 
Whiteside
 
Woodford
                   
INDIANA
                           
Adams
 
Delaware
 
Huntington
Allen
 
Dubois
 
Jackson
Bartholomew
 
Elkhart
 
Jasper
Benton
 
Fayette
 
Jay
Blackford
 
Floyd
 
Jefferson
Boone
 
Fountain
 
Jennings
Brown
 
Franklin
 
Johnson
Carroll
 
Fulton
 
Knox
Cass
 
Gibson
 
Kosciusko
Clark
 
Grant
 
Lagrange
Clay
 
Greene
 
Lake
Clinton
 
Hamilton
 
La Porte
Crawford
 
Hancock
 
Lawrence
Daviess
 
Harrison
 
Madison
Dearborn
 
Hendricks
 
Marion
Decatur
 
Henry
 
Marshall
De Kalb
 
Howard
 
Martin
         

 
 
Page 34 of 71

--------------------------------------------------------------------------------

 

         
Miami
 
Pulaski
 
Tipton
Monroe
 
Putnam
 
Union
Montgomery
 
Randolph
 
Vanderburgh
Morgan
 
Ripley
 
Vermillion
Newton
 
Rush
 
Vigo
Noble
 
St. Joseph
 
Wabash
Ohio
 
Scott
 
Warren
Orange
 
Shelby
 
Warrick
Owen
 
Spencer
 
Washington
Parke
 
Starke
 
Wayne
Perry
 
Steuben
 
Wells
Pike
 
Sullivan
 
White
Porter
 
Switzerland
 
Whitley
Posey
 
Tippecanoe
                       
KANSAS
                           
Allen
 
Butler
 
Cloud
Anderson
 
Chase
 
Coffey
Atchison
 
Chautauqua
 
Comanche
Barber
 
Cherokee
 
Cowley
Barton
 
Cheyenne
 
Crawford
Bourbon
 
Clark
 
Decatur
Brown
 
Clay
 
Dickinson

 
 
Page 35 of 71

--------------------------------------------------------------------------------

 

                   
Doniphan
 
Kearny
 
Ottawa
Douglas
 
Kingman
 
Pawnee
Edwards
 
Kiowa
 
Phillips
Elk
 
Labette
 
Pottawatomie
Ellis
 
Lane
 
Pratt
Ellsworth
 
Leavenworth
 
Rawlins
Finney
 
Lincoln
 
Reno
Ford
 
Linn
 
Republic
Franklin
 
Logan
 
Rice
Geary
 
Lyon
 
Riley
Gove
 
McPherson
 
Rooks
Graham
 
Marion
 
Rush
Grant
 
Marshall
 
Russell
Gray
 
Meade
 
Saline
Greeley
 
Miami
 
Scott
Greenwood
 
Mitchell
 
Sedgwick
Hamilton
 
Montgomery
 
Seward
Harper
 
Morris
 
Shawnee
Harvey
 
Morton
 
Sheridan
Haskell
 
Nemaha
 
Sherman
Hodgeman
 
Neosho
 
Smith
Jackson
 
Ness
 
Stafford
Jefferson
 
Norton
 
Stanton
Jewell
 
Osage
 
Stevens
Johnson
 
Osborne
 
Sumner

 
 
Page 36 of 71

--------------------------------------------------------------------------------

 

                   
Thomas
 
Wallace
 
Wilson
Trego
 
Washington
 
Woodson
Wabaunsee
 
Wichita
 
Wyandotte
                   
KENTUCKY
                           
Adair
 
Campbell
 
Franklin
Allen
 
Carlisle
 
Fulton
Anderson
 
Carroll
 
Gallatin
Ballard
 
Carter
 
Garrard
Barren
 
Casey
 
Grant
Bath
 
Christian
 
Graves
Bell
 
Clark
 
Grayson
Boone
 
Clay
 
Green
Bourbon
 
Clinton
 
Greenup
Boyd
 
Crittenden
 
Hancock
Boyle
 
Cumberland
 
Hardin
Bracken
 
Daviess
 
Harlan
Breathitt
 
Edmonson
 
Harrison
Breckinridge
 
Elliott
 
Hart
Bullitt
 
Estill
 
Henderson
Butler
 
Fayette
 
Henry
Caldwell
 
Fleming
 
Hickman
Calloway
 
Floyd
 
Hopkins

 
 
Page 37 of 71

--------------------------------------------------------------------------------

 

                   
Jackson
 
Magoffin
 
Powell
Jefferson
 
Marion
 
Pulaski
Jessamine
 
Marshall
 
Robertson
Johnson
 
Martin
 
Rockcastle
Kenton
 
Mason
 
Rowan
Knott
 
Meade
 
Russell
Knox
 
Menifee
 
Scott
Larue
 
Mercer
 
Shelby
Laurel
 
Metcalfe
 
Simpson
Lawrence
 
Monroe
 
Spencer
Lee
 
Montgomery
 
Taylor
Leslie
 
Morgan
 
Todd
Letcher
 
Muhlenberg
 
Trigg
Lewis
 
Nelson
 
Trimble
Lincoln
 
Nicholas
 
Union
Livingston
 
Ohio
 
Warren
Logan
 
Oldham
 
Washington
Lyon
 
Owen
 
Wayne
McCracken
 
Owsley
 
Webster
McCreary
 
Pendleton
 
Whitley
McLean
 
Perry
 
Wolfe
Madison
 
Pike
 
Woodford
                   
LOUISIANA
       

 
 
Page 38 of 71

--------------------------------------------------------------------------------

 

                   
Acadia
 
Iberia
 
St. Charles
Allen
 
Iberville
 
St. Helena
Ascension
 
Jackson
 
St. James
Assumption
 
Jefferson
 
St. John the Baptist
Avoyelles
 
Jefferson Davis
 
St. Landry
Beauregard
 
Lafayette
 
St. Martin
Bienville
 
Lafourche
 
St. Mary
Bossier
 
La Salle
 
St. Tammany
Caddo
 
Lincoln
 
Tangipahoa
Calcasieu
 
Livingston
 
Tensas
Caldwell
 
Madison
 
Terrebonne
Cameron
 
Morehouse
 
Union
Catahoula
 
Natchitoches
 
Vermilion
Claiborne
 
Orleans
 
Vernon
Concordia
 
Ouachita
 
Washington
De Soto
 
Plaquemines
 
Webster
East Baton Rouge
 
Pointe Coupee
 
West Baton Rouge
East Carroll
 
Rapides
 
West Carroll
East Feliciana
 
Red River
 
West Feliciana
Evangeline
 
Richland
 
Winn
Franklin
 
Sabine
   
Grant
 
St. Bernard
   

 
 
Page 39 of 71

--------------------------------------------------------------------------------

 

                   
MASSACHUSETTS
                           
Barnstable
 
Franklin
 
Norfolk
Berkshire
 
Hampden
 
Plymouth
Bristol
 
Hampshire
 
Suffolk
Dukes
 
Middlesex
 
Worcester
Essex
 
Nantucket
                       
MARYLAND
                           
Allegany
 
Dorchester
 
Queen Anne's
Anne Arundel
 
Frederick
 
St. Mary's
Baltimore
 
Garrett
 
Somerset
Calvert
 
Harford
 
Talbot
Caroline
 
Howard
 
Washington
Carroll
 
Kent
 
Wicomico
Cecil
 
Montgomery
 
Worcester
Charles
 
Prince George's
 
Baltimore City
                   
MAINE
                           
Androscoggin
 
Cumberland
 
Hancock
Aroostook
 
Franklin
 
Kennebec

 
 
Page 40 of 71

--------------------------------------------------------------------------------

 

                   
Knox
 
Piscataquis
 
Washington
Lincoln
 
Sagadahoc
 
York
Oxford
 
Somerset
   
Penobscot
 
Waldo
                       
MICHIGAN
                           
Alcona
 
Clare
 
Iosco
Alger
 
Clinton
 
Iron
Allegan
 
Crawford
 
Isabella
Alpena
 
Delta
 
Jackson
Antrim
 
Dickinson
 
Kalamazoo
Arenac
 
Eaton
 
Kalkaska
Baraga
 
Emmet
 
Kent
Barry
 
Genesee
 
Keweenaw
Bay
 
Gladwin
 
Lake
Benzie
 
Gogebic
 
Lapeer
Berrien
 
Grand Traverse
 
Leelanau
Branch
 
Gratiot
 
Lenawee
Calhoun
 
Hillsdale
 
Livingston
Cass
 
Houghton
 
Luce
Charlevoix
 
Huron
 
Mackinac
Cheboygan
 
Ingham
 
Macomb
Chippewa
 
Ionia
 
Manistee

 
 
Page 41 of 71

--------------------------------------------------------------------------------

 

                   
Marquette
 
Oakland
 
St. Clair
Mason
 
Oceana
 
St. Joseph
Mecosta
 
Ogemaw
 
Sanilac
Menominee
 
Ontonagon
 
Schoolcraft
Midland
 
Osceola
 
Shiawassee
Missaukee
 
Oscoda
 
Tuscola
Monroe
 
Otsego
 
Van Buren
Montcalm
 
Ottawa
 
Washtenaw
Montmorency
 
Presque Isle
 
Wayne
Muskegon
 
Roscommon
 
Wexford
Newaygo
 
Saginaw
                       
MINNESOTA
                           
Aitkin
 
Cass
 
Douglas
Anoka
 
Chippewa
 
Faribault
Becker
 
Chisago
 
Fillmore
Beltrami
 
Clay
 
Freeborn
Benton
 
Clearwater
 
Goodhue
Big Stone
 
Cook
 
Grant
Blue Earth
 
Cottonwood
 
Hennepin
Brown
 
Crow Wing
 
Houston
Carlton
 
Dakota
 
Hubbard
Carver
 
Dodge
 
Isanti

 
 
Page 42 of 71

--------------------------------------------------------------------------------

 

                   
Itasca
 
Mower
 
St. Louis
Jackson
 
Murray
 
Scott
Kanabec
 
Nicollet
 
Sherburne
Kandiyohi
 
Nobles
 
Sibley
Kittson
 
Norman
 
Stearns
Koochiching
 
Olmsted
 
Steele
Lac qui Parle
 
Otter Tail
 
Stevens
Lake
 
Pennington
 
Swift
Lake of the Woods
 
Pine
 
Todd
Le Sueur
 
Pipestone
 
Traverse
Lincoln
 
Polk
 
Wabasha
Lyon
 
Pope
 
Wadena
McLeod
 
Ramsey
 
Waseca
Mahnomen
 
Red Lake
 
Washington
Marshall
 
Redwood
 
Watonwan
Martin
 
Renville
 
Wilkin
Meeker
 
Rice
 
Winona
Mille Lacs
 
Rock
 
Wright
Morrison
 
Roseau
 
Yellow Medicine
                   
MISSOURI
                           
Adair
 
Atchison
 
Barry
Andrew
 
Audrain
 
Barton

 
 
Page 43 of 71

--------------------------------------------------------------------------------

 

                   
Bates
 
De Kalb
 
Lincoln
Benton
 
Dent
 
Linn
Bollinger
 
Douglas
 
Livingston
Boone
 
Dunklin
 
McDonald
Buchanan
 
Franklin
 
Macon
Butler
 
Gasconade
 
Madison
Caldwell
 
Gentry
 
Maries
Callaway
 
Greene
 
Marion
Camden
 
Grundy
 
Mercer
Cape Girardeau
 
Harrison
 
Miller
Carroll
 
Henry
 
Mississippi
Carter
 
Hickory
 
Moniteau
Cass
 
Holt
 
Monroe
Cedar
 
Howard
 
Montgomery
Chariton
 
Howell
 
Morgan
Christian
 
Iron
 
New Madrid
Clark
 
Jackson
 
Newton
Clay
 
Jasper
 
Nodaway
Clinton
 
Jefferson
 
Oregon
Cole
 
Johnson
 
Osage
Cooper
 
Knox
 
Ozark
Crawford
 
Laclede
 
Pemiscot
Dade
 
Lafayette
 
Perry
Dallas
 
Lawrence
 
Pettis
Daviess
 
Lewis
 
Phelps

 
 
Page 44 of 71

--------------------------------------------------------------------------------

 

                   
Pike
 
Ste. Genevieve
 
Taney
Platte
 
St. Francois
 
Texas
Polk
 
St. Louis
 
Vernon
Pulaski
 
Saline
 
Warren
Putnam
 
Schuyler
 
Washington
Ralls
 
Scotland
 
Wayne
Randolph
 
Scott
 
Webster
Ray
 
Shannon
 
Worth
Reynolds
 
Shelby
 
Wright
Ripley
 
Stoddard
 
St. Louis City
St. Charles
 
Stone
   
St. Clair
 
Sullivan
                       
MISSISSIPPI
                           
Adams
 
Choctaw
 
Franklin
Alcorn
 
Claiborne
 
George
Amite
 
Clarke
 
Greene
Attala
 
Clay
 
Grenada
Benton
 
Coahoma
 
Hancock
Bolivar
 
Copiah
 
Harrison
Calhoun
 
Covington
 
Hinds
Carroll
 
DeSoto
 
Holmes
Chickasaw
 
Forrest
 
Humphreys

 
 
Page 45 of 71

--------------------------------------------------------------------------------

 

                   
Issaquena
 
Marshall
 
Stone
Itawamba
 
Monroe
 
Sunflower
Jackson
 
Montgomery
 
Tallahatchie
Jasper
 
Neshoba
 
Tate
Jefferson
 
Newton
 
Tippah
Jefferson Davis
 
Noxubee
 
Tishomingo
Jones
 
Oktibbeha
 
Tunica
Kemper
 
Panola
 
Union
Lafayette
 
Pearl River
 
Walthall
Lamar
 
Perry
 
Warren
Lauderdale
 
Pike
 
Washington
Lawrence
 
Pontotoc
 
Wayne
Leake
 
Prentiss
 
Webster
Lee
 
Quitman
 
Wilkinson
Leflore
 
Rankin
 
Winston
Lincoln
 
Scott
 
Yalobusha
Lowndes
 
Sharkey
 
Yazoo
Madison
 
Simpson
   
Marion
 
Smith
                       
MONTANA
                           
Beaverhead
 
Blaine
 
Carbon
Big Horn
 
Broadwater
 
Carter

 
 
Page 46 of 71

--------------------------------------------------------------------------------

 

                   
Cascade
 
Lake
 
Ravalli
Chouteau
 
Lewis and Clark
 
Richland
Custer
 
Liberty
 
Roosevelt
Daniels
 
Lincoln
 
Rosebud
Dawson
 
McCone
 
Sanders
Deer Lodge
 
Madison
 
Sheridan
Fallon
 
Meagher
 
Silver Bow
Fergus
 
Mineral
 
Stillwater
Flathead
 
Missoula
 
Sweet Grass
Gallatin
 
Musselshell
 
Teton
Garfield
 
Park
 
Toole
Glacier
 
Petroleum
 
Treasure
Golden Valley
 
Phillips
 
Valley
Granite
 
Pondera
 
Wheatland
Hill
 
Powder River
 
Wibaux
Jefferson
 
Powell
 
Yellowstone
Judith Basin
 
Prairie
 
Yellowstone National Park
                   
NORTH CAROLINA
                           
Alamance
 
Ashe
 
Bladen
Alexander
 
Avery
 
Brunswick
Alleghany
 
Beaufort
 
Buncombe
Anson
 
Bertie
 
Burke

 
 
Page 47 of 71

--------------------------------------------------------------------------------

 

                   
Cabarrus
 
Graham
 
Moore
Caldwell
 
Granville
 
Nash
Camden
 
Greene
 
New Hanover
Carteret
 
Guilford
 
Northampton
Caswell
 
Halifax
 
Onslow
Catawba
 
Harnett
 
Orange
Chatham
 
Haywood
 
Pamlico
Cherokee
 
Henderson
 
Pasquotank
Chowan
 
Hertford
 
Pender
Clay
 
Hoke
 
Perquimans
Cleveland
 
Hyde
 
Person
Columbus
 
Iredell
 
Pitt
Craven
 
Jackson
 
Polk
Cumberland
 
Johnston
 
Randolph
Currituck
 
Jones
 
Richmond
Dare
 
Lee
 
Robeson
Davidson
 
Lenoir
 
Rockingham
Davie
 
Lincoln
 
Rowan
Duplin
 
McDowell
 
Rutherford
Durham
 
Macon
 
Sampson
Edgecombe
 
Madison
 
Scotland
Forsyth
 
Martin
 
Stanly
Franklin
 
Mecklenburg
 
Stokes
Gaston
 
Mitchell
 
Surry
Gates
 
Montgomery
 
Swain

 
 
Page 48 of 71

--------------------------------------------------------------------------------

 

                   
Transylvania
 
Warren
 
Wilson
Tyrrell
 
Washington
 
Yadkin
Union
 
Watauga
 
Yancey
Vance
 
Wayne
   
Wake
 
Wilkes
                       
NORTH DAKOTA
                           
Adams
 
Golden Valley
 
Oliver
Barnes
 
Grand Forks
 
Pembina
Benson
 
Grant
 
Pierce
Billings
 
Griggs
 
Ramsey
Bottineau
 
Hettinger
 
Ransom
Bowman
 
Kidder
 
Renville
Burke
 
La Moure
 
Richland
Burleigh
 
Logan
 
Rolette
Cass
 
McHenry
 
Sargent
Cavalier
 
McIntosh
 
Sheridan
Dickey
 
McKenzie
 
Sioux
Divide
 
McLean
 
Slope
Dunn
 
Mercer
 
Stark
Eddy
 
Morton
 
Steele
Emmons
 
Mountrail
 
Stutsman
Foster
 
Nelson
 
Towner

 
 
Page 49 of 71

--------------------------------------------------------------------------------

 

                   
Traill
 
Ward
 
Williams
Walsh
 
Wells
                       
NEBRASKA
                           
Adams
 
Cuming
 
Greeley
Antelope
 
Custer
 
Hall
Arthur
 
Dakota
 
Hamilton
Banner
 
Dawes
 
Harlan
Blaine
 
Dawson
 
Hayes
Boone
 
Deuel
 
Hitchcock
Box Butte
 
Dixon
 
Holt
Boyd
 
Dodge
 
Hooker
Brown
 
Douglas
 
Howard
Buffalo
 
Dundy
 
Jefferson
Burt
 
Fillmore
 
Johnson
Butler
 
Franklin
 
Kearney
Cass
 
Frontier
 
Keith
Cedar
 
Furnas
 
Keya Paha
Chase
 
Gage
 
Kimball
Cherry
 
Garden
 
Knox
Cheyenne
 
Garfield
 
Lancaster
Clay
 
Gosper
 
Lincoln
Colfax
 
Grant
 
Logan

 
 
Page 50 of 71

--------------------------------------------------------------------------------

 

                   
Loup
 
Pierce
 
Sherman
McPherson
 
Platte
 
Sioux
Madison
 
Polk
 
Stanton
Merrick
 
Red Willow
 
Thayer
Morrill
 
Richardson
 
Thomas
Nance
 
Rock
 
Thurston
Nemaha
 
Saline
 
Valley
Nuckolls
 
Sarpy
 
Washington
Otoe
 
Saunders
 
Wayne
Pawnee
 
Scotts Bluff
 
Webster
Perkins
 
Seward
 
Wheeler
Phelps
 
Sheridan
 
York
                   
NEW HAMPSHIRE
                           
Belknap
 
Grafton
 
Strafford
Carroll
 
Hillsborough
 
 Sullivan
Cheshire
 
Merrimack
   
Coos
 
Rockingham
                       
NEW JERSEY
                           
Atlantic
 
Bergen
 
Burlington

 
 
Page 51 of 71

--------------------------------------------------------------------------------

 

                   
Camden
 
Hunterdon
 
Passaic
Cape May
 
Mercer
 
Salem
Cumberland
 
Middlesex
 
Somerset
Essex
 
Monmouth
 
Sussex
Gloucester
 
Morris
 
Union
Hudson
 
Ocean
 
Warren
                   
NEW MEXICO
                           
Bernalillo
 
Harding
 
Roosevelt
Catron
 
Hidalgo
 
Sandoval
Chaves
 
Lea
 
San Juan
Cibola
 
Lincoln
 
San Miguel
Colfax
 
Los Alamos
 
Santa Fe
Curry
 
Luna
 
Sierra
De Baca
 
McKinley
 
Socorro
Dona Ana
 
Mora
 
Taos
Eddy
 
Otero
 
Torrance
Grant
 
Quay
 
Union
Guadalupe
 
Rio Arriba
 
Valencia
                   
NEVADA
       

 
 
Page 52 of 71

--------------------------------------------------------------------------------

 

                   
Churchill
 
Humboldt
 
Pershing
Clark
 
Lander
 
Storey
Douglas
 
Lincoln
 
Washoe
Elko
 
Lyon
 
White Pine
Esmeralda
 
Mineral
 
Carson City
Eureka
 
Nye
                       
NEW YORK
                           
Albany
 
Essex
 
New York
Allegany
 
Franklin
 
Niagara
Bronx
 
Fulton
 
Oneida
Broome
 
Genesee
 
Onondaga
Cattaraugus
 
Greene
 
Ontario
Cayuga
 
Hamilton
 
Orange
Chautauqua
 
Herkimer
 
Orleans
Chemung
 
Jefferson
 
Oswego
Chenango
 
Kings
 
Otsego
Clinton
 
Lewis
 
Putnam
Columbia
 
Livingston
 
Queens
Cortland
 
Madison
 
Rensselaer
Delaware
 
Monroe
 
Richmond
Dutchess
 
Montgomery
 
Rockland
Erie
 
Nassau
 
St. Lawrence

 
 
Page 53 of 71

--------------------------------------------------------------------------------

 

                   
Saratoga
 
Suffolk
 
Washington
Schenectady
 
Sullivan
 
Wayne
Schoharie
 
Tioga
 
Westchester
Schuyler
 
Tompkins
 
Wyoming
Seneca
 
Ulster
 
Yates
Steuben
 
Warren
                       
OHIO
                           
Adams
 
Columbiana
 
Greene
Allen
 
Coshocton
 
Guernsey
Ashland
 
Crawford
 
Hamilton
Ashtabula
 
Cuyahoga
 
Hancock
Athens
 
Darke
 
Hardin
Auglaize
 
Defiance
 
Harrison
Belmont
 
Delaware
 
Henry
Brown
 
Erie
 
Highland
Butler
 
Fairfield
 
Hocking
Carroll
 
Fayette
 
Holmes
Champaign
 
Franklin
 
Huron
Clark
 
Fulton
 
Jackson
Clermont
 
Gallia
 
Jefferson
Clinton
 
Geauga
 
Knox

 
 
Page 54 of 71

--------------------------------------------------------------------------------

 

                   
Lake
 
Morrow
 
Shelby
Lawrence
 
Muskingum
 
Stark
Licking
 
Noble
 
Summit
Logan
 
Ottawa
 
Trumbull
Lorain
 
Paulding
 
Tuscarawas
Lucas
 
Perry
 
Union
Madison
 
Pickaway
 
Van Wert
Mahoning
 
Pike
 
Vinton
Marion
 
Portage
 
Warren
Medina
 
Preble
 
Washington
Meigs
 
Putnam
 
Wayne
Mercer
 
Richland
 
Williams
Miami
 
Ross
 
Wood
Monroe
 
Sandusky
 
Wyandot
Montgomery
 
Scioto
   
Morgan
 
Seneca
                       
OKLAHOMA
                           
Adair
 
Blaine
 
Cherokee
Alfalfa
 
Bryan
 
Choctaw
Atoka
 
Caddo
 
Cimarron
Beaver
 
Canadian
 
Cleveland
Beckham
 
Carter
 
Coal

 
 
Page 55 of 71

--------------------------------------------------------------------------------

 

                   
Comanche
 
Kingfisher
 
Ottawa
Cotton
 
Kiowa
 
Pawnee
Craig
 
Latimer
 
Payne
Creek
 
Le Flore
 
Pittsburg
Custer
 
Lincoln
 
Pontotoc
Delaware
 
Logan
 
Pottawatomie
Dewey
 
Love
 
Pushmataha
Ellis
 
McClain
 
Roger Mills
Garfield
 
McCurtain
 
Rogers
Garvin
 
McIntosh
 
Seminole
Grady
 
Major
 
Sequoyah
Grant
 
Marshall
 
Stephens
Greer
 
Mayes
 
Texas
Harmon
 
Murray
 
Tillman
Harper
 
Muskogee
 
Tulsa
Haskell
 
Noble
 
Wagoner
Hughes
 
Nowata
 
Washington
Jackson
 
Okfuskee
 
Washita
Jefferson
 
Oklahoma
 
Woods
Johnston
 
Okmulgee
 
Woodward
Kay
 
Osage
                       
OREGON
       

 
 
Page 56 of 71

--------------------------------------------------------------------------------

 

                   
Baker
 
Harney
 
Morrow
Benton
 
Hood River
 
Multnomah
Clackamas
 
Jackson
 
Polk
Clatsop
 
Jefferson
 
Sherman
Columbia
 
Josephine
 
Tillamook
Coos
 
Klamath
 
Umatilla
Crook
 
Lake
 
Union
Curry
 
Lane
 
Wallowa
Deschutes
 
Lincoln
 
Wasco
Douglas
 
Linn
 
Washington
Gilliam
 
Malheur
 
Wheeler
Grant
 
Marion
 
Yamhill
                   
PENNSYLVANIA
                           
Adams
 
Butler
 
Columbia
Allegheny
 
Cambria
 
Crawford
Armstrong
 
Cameron
 
Cumberland
Beaver
 
Carbon
 
Dauphin
Bedford
 
Centre
 
Delaware
Berks
 
Chester
 
Elk
Blair
 
Clarion
 
Erie
Bradford
 
Clearfield
 
Fayette
Bucks
 
Clinton
 
Forest

 
 
Page 57 of 71

--------------------------------------------------------------------------------

 

                   
Franklin
 
McKean
 
Somerset
Fulton
 
Mercer
 
Sullivan
Greene
 
Mifflin
 
Susquehanna
Huntingdon
 
Monroe
 
Tioga
Indiana
 
Montgomery
 
Union
Jefferson
 
Montour
 
Venango
Juniata
 
Northampton
 
Warren
Lackawanna
 
Northumberland
 
Washington
Lancaster
 
Perry
 
Wayne
Lawrence
 
Philadelphia
 
Westmoreland
Lebanon
 
Pike
 
Wyoming
Lehigh
 
Potter
 
York
Luzerne
 
Schuylkill
   
Lycoming
 
Snyder
                       
RHODE ISLAND
                           
Bristol
 
Newport
 
Washington
Kent
 
Providence
                       
SOUTH CAROLINA
                           
Abbeville
 
Aiken
 
Allendale

 
 
Page 58 of 71

--------------------------------------------------------------------------------

 

                   
Anderson
 
Edgefield
 
Marion
Bamberg
 
Fairfield
 
Marlboro
Barnwell
 
Florence
 
Newberry
Beaufort
 
Georgetown
 
Oconee
Berkeley
 
Greenville
 
Orangeburg
Calhoun
 
Greenwood
 
Pickens
Charleston
 
Hampton
 
Richland
Cherokee
 
Horry
 
Saluda
Chester
 
Jasper
 
Spartanburg
Chesterfield
 
Kershaw
 
Sumter
Clarendon
 
Lancaster
 
Union
Colleton
 
Laurens
 
Williamsburg
Darlington
 
Lee
 
York
Dillon
 
Lexington
   
Dorchester
 
McCormick
                       
SOUTH DAKOTA
                           
Aurora
 
Brule
 
Clay
Beadle
 
Buffalo
 
Codington
Bennett
 
Butte
 
Corson
Bon Homme
 
Campbell
 
Custer
Brookings
 
Charles Mix
 
Davison
Brown
 
Clark
 
Day

 
 
Page 59 of 71

--------------------------------------------------------------------------------

 

                   
Deuel
 
Jackson
 
Pennington
Dewey
 
Jerauld
 
Perkins
Douglas
 
Jones
 
Potter
Edmunds
 
Kingsbury
 
Roberts
Fall River
 
Lake
 
Sanborn
Faulk
 
Lawrence
 
Shannon
Grant
 
Lincoln
 
Spink
Gregory
 
Lyman
 
Stanley
Haakon
 
McCook
 
Sully
Hamlin
 
McPherson
 
Todd
Hand
 
Marshall
 
Tripp
Hanson
 
Meade
 
Turner
Harding
 
Mellette
 
Union
Hughes
 
Miner
 
Walworth
Hutchinson
 
Minnehaha
 
Yankton
Hyde
 
Moody
 
Ziebach
                   
TENNESSEE
                           
Anderson
 
Bradley
 
Cheatham
Bedford
 
Campbell
 
Chester
Benton
 
Cannon
 
Claiborne
Bledsoe
 
Carroll
 
Clay
Blount
 
Carter
 
Cocke

 
 
Page 60 of 71

--------------------------------------------------------------------------------

 

                   
Coffee
 
Hickman
 
Obion
Crockett
 
Houston
 
Overton
Cumberland
 
Humphreys
 
Perry
Davidson
 
Jackson
 
Pickett
Decatur
 
Jefferson
 
Polk
DeKalb
 
Johnson
 
Putnam
Dickson
 
Knox
 
Rhea
Dyer
 
Lake
 
Roane
Fayette
 
Lauderdale
 
Robertson
Fentress
 
Lawrence
 
Rutherford
Franklin
 
Lewis
 
Scott
Gibson
 
Lincoln
 
Sequatchie
Giles
 
Loudon
 
Sevier
Grainger
 
McMinn
 
Shelby
Greene
 
McNairy
 
Smith
Grundy
 
Macon
 
Stewart
Hamblen
 
Madison
 
Sullivan
Hamilton
 
Marion
 
Sumner
Hancock
 
Marshall
 
Tipton
Hardeman
 
Maury
 
Trousdale
Hardin
 
Meigs
 
Unicoi
Hawkins
 
Monroe
 
Union
Haywood
 
Montgomery
 
Van Buren
Henderson
 
Moore
 
Warren
Henry
 
Morgan
 
Washington

 
 
Page 61 of 71

--------------------------------------------------------------------------------

 

                   
Wayne
 
White
 
Wilson
Weakley
 
Williamson
                       
TEXAS
                           
Anderson
 
Brazoria
 
Clay
Andrews
 
Brazos
 
Cochran
Angelina
 
Brewster
 
Coke
Aransas
 
Briscoe
 
Coleman
Archer
 
Brooks
 
Collin
Armstrong
 
Brown
 
Collingsworth
Atascosa
 
Burleson
 
Colorado
Austin
 
Burnet
 
Comal
Bailey
 
Caldwell
 
Comanche
Bandera
 
Calhoun
 
Concho
Bastrop
 
Callahan
 
Cooke
Baylor
 
Cameron
 
Coryell
Bee
 
Camp
 
Cottle
Bell
 
Carson
 
Crane
Bexar
 
Cass
 
Crockett
Blanco
 
Castro
 
Crosby
Borden
 
Chambers
 
Culberson
Bosque
 
Cherokee
 
Dallam
Bowie
 
Childress
 
Dallas

 
 
Page 62 of 71

--------------------------------------------------------------------------------

 

                   
Dawson
 
Gaines
 
Hidalgo
Deaf Smith
 
Galveston
 
Hill
Delta
 
Garza
 
Hockley
Denton
 
Gillespie
 
Hood
De Witt
 
Glasscock
 
Hopkins
Dickens
 
Goliad
 
Houston
Dimmit
 
Gonzales
 
Howard
Donley
 
Gray
 
Hudspeth
Duval
 
Grayson
 
Hunt
Eastland
 
Gregg
 
Hutchinson
Ector
 
Grimes
 
Irion
Edwards
 
Guadalupe
 
Jack
Ellis
 
Hale
 
Jackson
El Paso
 
Hall
 
Jasper
Erath
 
Hamilton
 
Jeff Davis
Falls
 
Hansford
 
Jefferson
Fannin
 
Hardeman
 
Jim Hogg
Fayette
 
Hardin
 
Jim Wells
Fisher
 
Harris
 
Johnson
Floyd
 
Harrison
 
Jones
Foard
 
Hartley
 
Karnes
Fort Bend
 
Haskell
 
Kaufman
Franklin
 
Hays
 
Kendall
Freestone
 
Hemphill
 
Kenedy
Frio
 
Henderson
 
Kent

 
 
Page 63 of 71

--------------------------------------------------------------------------------

 

                   
Kerr
 
Marion
 
Panola
Kimble
 
Martin
 
Parker
King
 
Mason
 
Parmer
Kinney
 
Matagorda
 
Pecos
Kleberg
 
Maverick
 
Polk
Knox
 
Medina
 
Potter
Lamar
 
Menard
 
Presidio
Lamb
 
Midland
 
Rains
Lampasas
 
Milam
 
Randall
La Salle
 
Mills
 
Reagan
Lavaca
 
Mitchell
 
Real
Lee
 
Montague
 
Red River
Leon
 
Montgomery
 
Reeves
Liberty
 
Moore
 
Refugio
Limestone
 
Morris
 
Roberts
Lipscomb
 
Motley
 
Robertson
Live Oak
 
Nacogdoches
 
Rockwall
Llano
 
Navarro
 
Runnels
Loving
 
Newton
 
Rusk
Lubbock
 
Nolan
 
Sabine
Lynn
 
Nueces
 
San Augustine
McCulloch
 
Ochiltree
 
San Jacinto
McLennan
 
Oldham
 
San Patricio
McMullen
 
Orange
 
San Saba
Madison
 
Palo Pinto
 
Schleicher

 
 
Page 64 of 71

--------------------------------------------------------------------------------

 

                   
Scurry
 
Throckmorton
 
Webb
Shackelford
 
Titus
 
Wharton
Shelby
 
Tom Green
 
Wheeler
Sherman
 
Travis
 
Wichita
Smith
 
Trinity
 
Wilbarger
Somervell
 
Tyler
 
Willacy
Starr
 
Upshur
 
Williamson
Stephens
 
Upton
 
Wilson
Sterling
 
Uvalde
 
Winkler
Stonewall
 
Val Verde
 
Wise
Sutton
 
Van Zandt
 
Wood
Swisher
 
Victoria
 
Yoakum
Tarrant
 
Walker
 
Young
Taylor
 
Waller
 
Zapata
Terrell
 
Ward
 
Zavala
Terry
 
Washington
                       
UTAH
                           
Beaver
 
Davis
 
Iron
Box Elder
 
Duchesne
 
Juab
Cache
 
Emery
 
Kane
Carbon
 
Garfield
 
Millard
Daggett
 
Grand
 
Morgan

 
 
Page 65 of 71

--------------------------------------------------------------------------------

 

                   
Piute
 
Sevier
 
Wasatch
Rich
 
Summit
 
Washington
Salt Lake
 
Tooele
 
Wayne
San Juan
 
Uintah
 
Weber
Sanpete
 
Utah
                       
VERMONT
                           
Addison
 
Franklin
 
Rutland
Bennington
 
Grand Isle
 
Washington
Caledonia
 
Lamoille
 
Windham
Chittenden
 
Orange
 
Windsor
Essex
 
Orleans
                       
VIRGINIA
                           
Accomack
 
Bedford
 
Charles City
Albemarle
 
Bland
 
Charlotte
Alleghany
 
Botetourt
 
Chesterfield
Amelia
 
Brunswick
 
Clarke
Amherst
 
Buchanan
 
Craig
Appomattox
 
Buckingham
 
Culpeper
Arlington
 
Campbell
 
Cumberland
Augusta
 
Caroline
 
Dickenson
Bath
 
Carroll
 
Dinwiddie

 
 
Page 66 of 71

--------------------------------------------------------------------------------

 

                   
Essex
 
Lancaster
 
Pulaski
Fairfax
 
Lee
 
Rappahannock
Fauquier
 
Loudoun
 
Richmond
Floyd
 
Louisa
 
Roanoke
Fluvanna
 
Lunenburg
 
Rockbridge
Franklin
 
Madison
 
Rockingham
Frederick
 
Mathews
 
Russell
Giles
 
Mecklenburg
 
Scott
Gloucester
 
Middlesex
 
Shenandoah
Goochland
 
Montgomery
 
Smyth
Grayson
 
Nelson
 
Southampton
Greene
 
New Kent
 
Spotsylvania
Greensville
 
Northampton
 
Stafford
Halifax
 
Northumberland
 
Surry
Hanover
 
Nottoway
 
Sussex
Henrico
 
Orange
 
Tazewell
Henry
 
Page
 
Warren
Highland
 
Patrick
 
Washington
Isle of Wight
 
Pittsylvania
 
Westmoreland
James City
 
Powhatan
 
Wise
King and Queen
 
Prince Edward
 
Wythe
King George
 
Prince George
 
York
King William
 
Prince William
                       
Alexandria
 
Bedford
 
Bristol

 
 
Page 67 of 71

--------------------------------------------------------------------------------

 

                   
Buena Vista
 
Hampton
 
Portsmouth
Charlottesville
 
Harrisonburg
 
Radford
Chesapeake
 
Hopewell
 
Richmond
Clifton Forge
 
Lexington
 
Roanoke
Colonial Heights
 
Lynchburg
 
Salem
Covington
 
Manassas
 
South Boston
Danville
 
Manassas Park
 
Staunton
Emporia
 
Martinsville
 
Suffolk
Fairfax
 
Newport News
 
Virginia Beach
Falls Church
 
Norfolk
 
Waynesboro
Franklin
 
Norton
 
Williamsburg
Fredericksburg
 
Petersburg
 
Winchester
Galax
 
Poquoson
                       
WASHINGTON
                           
Adams
 
Douglas
 
King
Asotin
 
Ferry
 
Kitsap
Benton
 
Franklin
 
Kittitas
Chelan
 
Garfield
 
Klickitat
Clallam
 
Grant
 
Lewis
Clark
 
Grays Harbor
 
Lincoln
Columbia
 
Island
 
Mason
Cowlitz
 
Jefferson
 
Okanogan

 
 
Page 68 of 71

--------------------------------------------------------------------------------

 

                   
Pacific
 
Skamania
 
Wahkiakum
Pend Oreille
 
Snohomish
 
Walla Walla
Pierce
 
Spokane
 
Whatcom
San Juan
 
Stevens
 
Whitman
Skagit
 
Thurston
 
Yakima
                   
WEST VIRGINIA
                           
Barbour
 
Harrison
 
Morgan
Berkeley
 
Jackson
 
Nicholas
Boone
 
Jefferson
 
Ohio
Braxton
 
Kanawha
 
Pendleton
Brooke
 
Lewis
 
Pleasants
Cabell
 
Lincoln
 
Pocahontas
Calhoun
 
Logan
 
Preston
Clay
 
McDowell
 
Putnam
Doddridge
 
Marion
 
Raleigh
Fayette
 
Marshall
 
Randolph
Gilmer
 
Mason
 
Ritchie
Grant
 
Mercer
 
Roane
Greenbrier
 
Mineral
 
Summers
Hampshire
 
Mingo
 
Taylor
Hancock
 
Monongalia
 
Tucker
Hardy
 
Monroe
 
Tyler

 
 
Page 69 of 71

--------------------------------------------------------------------------------

 

                   
Upshur
 
Wetzel
 
Wyoming
Wayne
 
Wirt
   
Webster
 
Wood
                       
WISCONSIN
                           
Adams
 
Florence
 
Marathon
Ashland
 
Fond du Lac
 
Marinette
Barron
 
Forest
 
Marquette
Bayfield
 
Grant
 
Menominee
Brown
 
Green
 
Milwaukee
Buffalo
 
Green Lake
 
Monroe
Burnett
 
Iowa
 
Oconto
Calumet
 
Iron
 
Oneida
Chippewa
 
Jackson
 
Outagamie
Clark
 
Jefferson
 
Ozaukee
Columbia
 
Juneau
 
Pepin
Crawford
 
Kenosha
 
Pierce
Dane
 
Kewaunee
 
Polk
Dodge
 
La Crosse
 
Portage
Door
 
Lafayette
 
Price
Douglas
 
Langlade
 
Racine
Dunn
 
Lincoln
 
Richland
Eau Claire
 
Manitowoc
 
Rock

 
 
Page 70 of 71

--------------------------------------------------------------------------------

 

                   
Rusk
 
Taylor
 
Washington
St. Croix
 
Trempealeau
 
Waukesha
Sauk
 
Vernon
 
Waupaca
Sawyer
 
Vilas
 
Waushara
Shawano
 
Walworth
 
Winnebago
Sheboygan
 
Washburn
 
Wood
                   
WYOMING
                           
Albany
 
Hot Springs
 
Sheridan
Big Horn
 
Johnson
 
Sublette
Campbell
 
Laramie
 
Sweetwater
Carbon
 
Lincoln
 
Teton
Converse
 
Natrona
 
Uinta
Crook
 
Niobrara
 
Washakie
Fremont
 
Park
 
Weston
Goshen
 
Platte
   


Page 71 of 71
 